Exhibit 10.2

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934. 
THE OMITTED MATERIALS HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

SHAREHOLDERS AGREEMENT

 

THIS SHAREHOLDERS AGREEMENT (the “Agreement”) is made and dated as of this 1st
day of February 2005 by and among the individuals and entities listed as
Existing Shareholders of the Company on Schedule A hereto (each an “Existing
Shareholder” and, collectively, the “Existing Shareholders”), TMP Worldwide
Limited, a company organized under the laws of the United Kingdom (the
“Investor”, and collectively with the Existing Shareholders, the “Shareholders”
and each a “Shareholder”) and China HR.com Holdings Ltd., an exempted company
limited by shares incorporated under the laws of the Cayman Islands (the
“Company”).  Monster Worldwide, Inc., a Delaware corporation (“Monster”), which
is the ultimate parent company of the Investor, is also a party to certain
specified provisions of this Agreement as more fully set forth below.

 

BACKGROUND

 

WHEREAS, the Shareholders are holders of all of the issued and outstanding
ordinary shares of the Company, U.S.$.05 par value per share (the “Ordinary
Shares”);

 

WHEREAS, the Company, the Investor and certain Shareholders are parties to an
Ordinary Shares Purchase Agreement (the “Purchase Agreement”), dated January 30,
2005, pursuant to which the Investor is contemporaneously herewith acquiring
22,815,357 Ordinary Shares from the Company (the “Shares”);

 

WHEREAS, the Company and certain of the Existing Shareholders are parties to the
Share Subscription Agreement, dated March 24, 2000 (the “2000 Subscription
Agreement”), which the parties thereto desire to terminate in connection with
entering into this Agreement and the Purchase Agreement;

 

WHEREAS, the Company and certain of the Existing Shareholders are parties to the
Subscription Agreement, dated July 13, 2001 (the “2001 Subscription Agreement”),
which the parties thereto desire to terminate in connection with entering into
this Agreement and the Purchase Agreement;

 

WHEREAS, the Company and certain of the Existing Shareholders are parties to the
Shareholders’ Agreement, dated March 29, 2000 (the “Prior Agreement”), as
amended by the Supplemental Agreement, dated July 13, 2001 (the “Prior Agreement
Supplement”), each of which the parties thereto desire to terminate in
connection with the entering into this Agreement and the Purchase Agreement; and

 

WHEREAS, the parties’ obligations under the Purchase Agreement are conditioned
upon the execution and delivery of this Agreement by the Existing Shareholders,
the Investor and the

 

--------------------------------------------------------------------------------


 

Company and the termination of the 2000 Subscription Agreement, the 2001
Subscription Agreement, the Prior Agreement and the Prior Agreement Supplement
(collectively, the “Old Agreements”) by the parties thereto.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and intending to be legally bound, the parties agree as
follows:

 


SECTION 1.  DEFINITIONS.

 


1.1          “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY SPECIFIED PERSON, (I)
ANY OTHER PERSON THAT OWNS (DIRECTLY OR INDIRECTLY), INDIVIDUALLY OR AS PART OF
A GROUP (AS DETERMINED PURSUANT TO RULE 13D-5 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED (THE “EXCHANGE ACT”)), GREATER THAN FIFTY PERCENT (50%) OF
THE VOTING SHARES OR OTHER CAPITAL INTEREST OF SUCH SPECIFIED PERSON, (II) ANY
OTHER PERSON OF WHOM GREATER THAN FIFTY PERCENT (50%) OF THE VOTING SHARES OR
OTHER CAPITAL INTEREST IS OWNED BY (DIRECTLY OR INDIRECTLY), INDIVIDUALLY OR AS
PART OF A GROUP (AS DETERMINED PURSUANT TO RULE 13D-5 UNDER THE EXCHANGE ACT, BY
SUCH PERSON, AND (III) ANY OTHER PERSON CONTROLLING, CONTROLLED BY OR UNDER
COMMON CONTROL WITH SUCH PERSON.


 


1.2          “CALL FAIR MARKET VALUE” PER ORDINARY SHARE SHALL BE EQUAL TO THE
AMOUNT DETERMINED BY [*].


 


1.3          “FULLY DILUTED ORDINARY SHARES” SHALL MEAN THE COMPANY’S
OUTSTANDING ORDINARY SHARES AND ORDINARY SHARES ISSUED OR ISSUABLE UPON
CONVERSION OF ANY OF THE COMPANY’S OUTSTANDING PREFERENCE SHARES, OR UPON
EXERCISE OF OUTSTANDING RIGHTS, OPTIONS AND WARRANTS TO ACQUIRE ORDINARY SHARES
AND ANY OTHER ORDINARY SHARE EQUIVALENTS.


 


1.4          “PUT FAIR MARKET VALUE” PER ORDINARY SHARE SHALL BE EQUAL TO THE
AMOUNT DETERMINED BY [*].


 


1.5          “QUALIFIED IPO” SHALL MEAN A FIRM COMMITMENT INITIAL PUBLIC
OFFERING BY THE COMPANY OF ITS ORDINARY SHARES PURSUANT TO A REGISTRATION
STATEMENT UNDER THE UNITED STATES SECURITIES ACT (I) WITH AN AGGREGATE OFFERING
PRICE OF AT LEAST FIFTY MILLION UNITED STATES DOLLARS (U.S.$50,000,000) AND (II)
AT A PER SHARE PRICE EQUAL TO AT LEAST U.S.$3.00 (SUBJECT TO ADJUSTMENT FOR
SHARE DIVIDENDS, RECAPITALIZATIONS, SPLITS AND SIMILAR EVENTS).


 


1.6          [*]


 


1.7          “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS AMENDED.

 

--------------------------------------------------------------------------------


* CONFIDENTIAL

 

2

--------------------------------------------------------------------------------


 


SECTION 2.  PROPOSED TRANSFERS BY THE SHAREHOLDERS.

 


2.1          PROHIBITIONS.


 


(A)           PROHIBITIONS DURING STANDSTILL PERIOD.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, WITHIN THREE (3) YEARS FROM THE DATE OF THIS AGREEMENT (THE
“STANDSTILL PERIOD”), NO SHAREHOLDER MAY PURCHASE, SELL OR TRANSFER HIS, HER OR
ITS ORDINARY SHARES, OR ANY OPTIONS, WARRANTS, OR OTHER SECURITIES OF ANY TYPE
WHATSOEVER THAT ARE CONVERTIBLE INTO ORDINARY SHARES.  ORDINARY SHARES AND ANY
OPTIONS, WARRANTS OR OTHER SECURITIES OF ANY TYPE WHATSOEVER THAT ARE
CONVERTIBLE INTO ORDINARY SHARES ARE SOMETIMES COLLECTIVELY REFERRED TO AS
“EQUITY SECURITIES”.


 


(B)           OTHER PROHIBITIONS.  EXCEPT FOR THE INVESTOR AND ITS AFFILIATES,
NO SHAREHOLDER THAT IS NOT A NATURAL PERSON MAY PERMIT THE TRANSFER OF ANY
EQUITY SECURITIES OR OTHER INTERESTS IN SUCH SHAREHOLDER AT ANY TIME.


 


2.2          RIGHT OF FIRST REFUSAL.


 


(A)           TRANSFER NOTICE.  EXCEPT IN THE CASE OF THE SPECIFIED REDEMPTION
(AS DEFINED BELOW), IF AT ANY TIME AFTER THE END OF THE STANDSTILL PERIOD, ANY
SHAREHOLDER (THE “SELLING SHAREHOLDER”) PROPOSES, DIRECTLY OR INDIRECTLY, TO
TRANSFER BY SALE, ASSIGNMENT OR GIFT ANY ORDINARY SHARES OR ANY OTHER EQUITY
SECURITIES TO ONE OR MORE THIRD PARTIES PURSUANT TO AN UNDERSTANDING WITH SUCH
THIRD PARTIES (A “TRANSFER”), THEN THE SELLING SHAREHOLDER SHALL GIVE THE
COMPANY AND THE OTHER SHAREHOLDERS (THE “NON-SELLING SHAREHOLDERS”), WRITTEN
NOTICE OF THE SELLING SHAREHOLDER’S INTENTION TO MAKE THE TRANSFER (THE
“TRANSFER NOTICE”), WHICH TRANSFER NOTICE SHALL INCLUDE (I) A DESCRIPTION OF THE
EQUITY SECURITIES TO BE TRANSFERRED (THE “OFFERED SHARES”), (II) THE IDENTITY OF
THE PROSPECTIVE TRANSFEREE(S) AND (III) THE CONSIDERATION AND THE MATERIAL TERMS
AND CONDITIONS UPON WHICH THE PROPOSED TRANSFER IS TO BE MADE.  THE TRANSFER
NOTICE SHALL CERTIFY THAT THE SELLING SHAREHOLDER HAS RECEIVED A FIRM OFFER FROM
THE PROSPECTIVE TRANSFEREE(S) AND IN GOOD FAITH BELIEVES A BINDING AGREEMENT FOR
THE TRANSFER IS OBTAINABLE ON THE TERMS SET FORTH IN THE TRANSFER NOTICE.  THE
TRANSFER NOTICE SHALL ALSO INCLUDE A COPY OF ANY WRITTEN PROPOSAL, TERM SHEET OR
LETTER OF INTENT OR OTHER AGREEMENT RELATING TO THE PROPOSED TRANSFER.


 


(B)           NON-SELLING SHAREHOLDERS’ OPTION.  EACH OF THE NON-SELLING
SHAREHOLDERS SHALL HAVE AN OPTION FOR A PERIOD OF THIRTY (30) DAYS FROM ITS
RECEIPT OF THE TRANSFER NOTICE TO ELECT TO PURCHASE UP TO ITS RIGHT OF FIRST
REFUSAL PRO RATA PORTION (AS DEFINED BELOW) OF THE OFFERED SHARES AT THE SAME
PRICE AND SUBJECT TO THE SAME MATERIAL TERMS AND CONDITIONS AS DESCRIBED IN THE
TRANSFER NOTICE.  WITH RESPECT TO EACH NON-SELLING SHAREHOLDER, ITS “RIGHT OF
FIRST REFUSAL PRO RATA PORTION” SHALL MEAN THE NUMBER OF OFFERED SHARES
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH SHALL EQUAL THE NUMBER OF
EQUITY SECURITIES THEN HELD BY THE NON-SELLING SHAREHOLDER, AND THE DENOMINATOR
OF WHICH SHALL EQUAL THE TOTAL NUMBER OF EQUITY SECURITIES HELD BY ALL
NON-SELLING SHAREHOLDERS, IN EACH CASE ON A FULLY DILUTED BASIS ASSUMING FULL
CONVERSION, EXERCISE AND EXCHANGE OF ALL OPTIONS, WARRANTS AND OTHER CONVERTIBLE
SECURITIES.  EACH NON-SELLING SHAREHOLDER MAY EXERCISE ITS RIGHT OF FIRST
REFUSAL BY NOTIFYING THE SELLING SHAREHOLDER AND THE COMPANY IN WRITING BEFORE
EXPIRATION OF THE THIRTY (30) DAY PERIOD AS TO THE

 

3

--------------------------------------------------------------------------------


 


NUMBER OF OFFERED SHARES WHICH IT WISHES TO PURCHASE.  WITHIN FIVE (5) DAYS
AFTER THE EXPIRATION OF THE FOREGOING PERIOD, THE SELLING SHAREHOLDER SHALL GIVE
THE COMPANY AND THE NON-SELLING SHAREHOLDERS WRITTEN NOTICE OF THE AMOUNT OF
OFFERED SHARES PROPOSED TO BE SOLD AFTER GIVING EFFECT TO THE EXERCISE OF RIGHTS
UNDER THIS SECTION 2.2(B) (THE “SECOND NOTICE”).


 


2.3          RIGHT OF CO-SALE. AT ANY TIME AFTER THE END OF THE STANDSTILL
PERIOD, TO THE EXTENT THE NON-SELLING SHAREHOLDERS DO NOT EXERCISE THEIR RIGHT
OF REFUSAL AS TO ALL OF THE OFFERED SHARES PURSUANT TO SECTION 2.2 ABOVE, THE
NON-SELLING SHAREHOLDERS SHALL HAVE THE RIGHT TO PARTICIPATE IN THE PROPOSED
TRANSFER, TO THE EXTENT OF THEIR RESPECTIVE RIGHT OF CO-SALE PRO RATA PORTION
(AS DEFINED BELOW), ON THE SAME TERMS AND CONDITIONS AS SPECIFIED IN THE
TRANSFER NOTICE.  WITH RESPECT TO EACH NON-SELLING SHAREHOLDER, THE RIGHT OF
CO-SALE PRO RATA PORTION SHALL MEAN THE NUMBER OF OFFERED SHARES PROPOSED TO BE
TRANSFERRED TO A PROSPECTIVE TRANSFEREE AFTER GIVING EFFECT TO THE EXERCISE OF
RIGHTS UNDER SECTION 2.2(B) ABOVE MULTIPLIED BY A FRACTION, THE NUMERATOR OF
WHICH SHALL EQUAL THE NUMBER OF EQUITY SECURITIES THEN HELD BY A NON-SELLING
SHAREHOLDER, AND THE DENOMINATOR OF WHICH SHALL EQUAL THE NUMBER OF EQUITY
SECURITIES HELD BY ALL SHAREHOLDERS, IN EACH CASE ON A FULLY DILUTED BASIS
ASSUMING FULL CONVERSION, EXERCISE AND EXCHANGE OF ALL OPTIONS, WARRANTS AND
OTHER CONVERTIBLE SECURITIES.  EACH NON-SELLING SHAREHOLDER SHALL EXERCISE ITS
RIGHT OF CO-SALE BY DELIVERING A WRITTEN NOTICE TO THE SELLING SHAREHOLDER AND
THE COMPANY PRIOR TO THE EXPIRATION OF THIRTY (30) DAYS AFTER RECEIPT OF THE
SECOND NOTICE, INDICATING THE NUMBER OF SHARES OF EQUITY SECURITIES THE
NON-SELLING SHAREHOLDER WISHES TO SELL UNDER ITS RIGHT TO PARTICIPATE. TO THE
EXTENT THAT THE NON-SELLING SHAREHOLDERS EXERCISE SUCH RIGHT OF CO-SALE, THE
NUMBER OF SHARES OF EQUITY SECURITIES THAT THE SELLING SHAREHOLDER MAY SELL IN
THE TRANSFER SHALL BE CORRESPONDINGLY REDUCED.


 


2.4          NON-EXERCISE OF RIGHTS.  TO THE EXTENT THAT THE NON-SELLING
SHAREHOLDERS HAVE NOT EXERCISED THEIR RIGHT TO PURCHASE THE OFFERED SHARES NOR
THEIR RIGHT TO PARTICIPATE IN THE SALE OF THE OFFERED SHARES WITHIN THE TIME
PERIODS SPECIFIED IN SECTION 2.2 AND SECTION 2.3, THE SELLING SHAREHOLDER SHALL
HAVE A PERIOD OF THIRTY (30) DAYS FROM THE EXPIRATION OF THE THIRTY (30)-DAY
TIME PERIOD SET FORTH IN SECTION 2.3 IN WHICH TO SELL THE OFFERED SHARES TO THE
THIRD-PARTY TRANSFEREE(S) IDENTIFIED IN THE TRANSFER NOTICE UPON TERMS AND
CONDITIONS (INCLUDING THE PURCHASE PRICE) NO MORE FAVORABLE TO THE TRANSFEREE(S)
THAN THOSE SPECIFIED IN THE TRANSFER NOTICE. IN THE EVENT THE SELLING
SHAREHOLDER DOES NOT CONSUMMATE THE SALE OR DISPOSITION OF THE OFFERED SHARES
WITHIN THE THIRTY (30) DAY PERIOD SET FORTH IN THIS SECTION 2.4, THE NON-SELLING
SHAREHOLDERS’ FIRST REFUSAL RIGHTS AND CO-SALE RIGHTS SHALL CONTINUE TO BE
APPLICABLE TO ANY SUBSEQUENT DISPOSITION OF THE OFFERED SHARES BY THE SELLING
SHAREHOLDER UNTIL SUCH RIGHT LAPSES IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT. FURTHERMORE, THE EXERCISE OR NON-EXERCISE OF THE RIGHTS OF THE
NON-SELLING SHAREHOLDERS UNDER THIS SECTION 2.4 TO PURCHASE EQUITY SECURITIES
FROM THE SELLING SHAREHOLDER OR TO PARTICIPATE IN SALES OF EQUITY SECURITIES BY
THE SELLING SHAREHOLDER SHALL NOT ADVERSELY AFFECT THEIR RIGHTS TO MAKE
SUBSEQUENT PURCHASES FROM THE SELLING SHAREHOLDER OF EQUITY SECURITIES OR
SUBSEQUENTLY PARTICIPATE IN SALES OF EQUITY SECURITIES BY THE SELLING
SHAREHOLDER.


 


2.5          CLOSING.  EACH NON-SELLING SHAREHOLDER SHALL EFFECT ITS
PARTICIPATION IN A SALE PURSUANT TO SECTION 2.3 HEREOF BY PROMPTLY DELIVERING TO
THE SELLING SHAREHOLDER FOR TRANSFER TO THE PROSPECTIVE PURCHASER ONE OR MORE
CERTIFICATES, PROPERLY ENDORSED FOR TRANSFER, WHICH REPRESENT THAT NUMBER OF
EQUITY SECURITIES WHICH THE NON-SELLING SHAREHOLDER ELECTS TO SELL.  THE SHARE
CERTIFICATE OR CERTIFICATES THAT THE NON-SELLING SHAREHOLDERS DELIVER TO THE
SELLING SHAREHOLDER PURSUANT TO SECTION 2.3 SHALL BE TRANSFERRED TO THE
PROSPECTIVE PURCHASER IN

 

4

--------------------------------------------------------------------------------


 


CONSUMMATION OF THE SALE OF THE OFFERED SHARES PURSUANT TO THE TERMS AND
CONDITIONS SPECIFIED IN THE TRANSFER NOTICE, AND THE SELLING SHAREHOLDER SHALL
CONCURRENTLY THEREWITH REMIT TO EACH NON-SELLING SHAREHOLDER THAT PORTION OF THE
SALE PROCEEDS TO WHICH SUCH NON-SELLING SHAREHOLDER IS ENTITLED BY REASON OF ITS
PARTICIPATION IN SUCH SALE.  TO THE EXTENT THAT ANY PROSPECTIVE PURCHASER, OR
PURCHASERS, PROHIBITS SUCH ASSIGNMENT OR OTHERWISE REFUSES TO PURCHASE SHARES OR
OTHER SECURITIES FROM A NON-SELLING SHAREHOLDER IN CONNECTION WITH THE EXERCISE
OF ITS RIGHTS OF CO-SALE HEREUNDER, THE SELLING SHAREHOLDER SHALL NOT SELL TO
SUCH PROSPECTIVE PURCHASER OR PURCHASERS ANY OFFERED SHARES UNLESS AND UNTIL,
SIMULTANEOUSLY WITH SUCH SALE, THE SELLING SHAREHOLDER SHALL PURCHASE SUCH
SHARES OR OTHER SECURITIES FROM THE NON-SELLING SHAREHOLDER.  TO THE EXTENT THAT
A NON-SELLING SHAREHOLDER ELECTS TO PURCHASE ANY OF THE OFFERED SHARES COVERED
IN THE TRANSFER NOTICE DIRECTLY FROM THE SELLING SHAREHOLDER, THEN SUCH SELLING
SHAREHOLDER SHALL WITHIN NINETY (90) DAYS OF THE DATE OF THE TRANSFER NOTICE
(OR, IF EARLIER, SIMULTANEOUS WITH THE CONSUMMATION OF THE SALE OF THE OFFERED
SHARES PURSUANT TO THE TERMS AND CONDITIONS SPECIFIED IN THE TRANSFER NOTICE)
DELIVER CERTIFICATE(S) FOR SUCH SHARES TO THE NON-SELLING SHAREHOLDER WHO SHALL
DELIVER TO THE SELLING SHAREHOLDER THE CONSIDERATION OF THE TYPE AND ON THE
TERMS SET FORTH IN THE TRANSFER NOTICE.


 


SECTION 3.  EXEMPT TRANSFERS; PROHIBITIONS.


 


3.1          CERTAIN TRANSFERS.  THE PROVISIONS OF SECTION 2 SHALL NOT APPLY
TO:  (A) ANY TRANSFER OF EQUITY SECURITIES TO THE ANCESTORS, DESCENDANTS,
SIBLINGS OR SPOUSE OF A SHAREHOLDER, OR TO TRUSTS, FAMILY LIMITED PARTNERSHIPS
OR SIMILAR ESTATE PLANNING ENTITIES FOR THE BENEFIT OF SUCH PERSONS INCLUDING
SUCH SHAREHOLDER; (B) ANY TRANSFER OF EQUITY SECURITIES TO A SUBSIDIARY,
AFFILIATE, PARENT, PARTNER, LIMITED PARTNER, RETIRED PARTNER, MEMBER, RETIRED
MEMBER OR SHAREHOLDER OF A HOLDER OF EQUITY SECURITIES, AND (C) ANY BONA FIDE
GIFT, PROVIDED THAT, IN ANY SUCH CASE DESCRIBED IN (A) THROUGH (C) ABOVE THE
SHAREHOLDER GIVES THE BOARD OF DIRECTORS OF THE COMPANY PRIOR WRITTEN NOTICE OF
SUCH TRANSFER OR GIFT AND THE TRANSFEREE OR DONEE SHALL FIRST FURNISH THE
COMPANY WITH A WRITTEN AGREEMENT, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
THE BOARD OF DIRECTORS, TO BE BOUND BY AND COMPLY WITH ALL PROVISIONS OF THIS
AGREEMENT AS WELL AS THE TERMS OF ANY OTHER RESTRICTIVE AGREEMENT TO WHICH SUCH
EQUITY SECURITIES ARE SUBJECT.  SUCH TRANSFERRED EQUITY SECURITIES SHALL REMAIN
“EQUITY SECURITIES” HEREUNDER, AND SUCH PLEDGEE, TRANSFEREE OR DONEE SHALL BE
TREATED AS A “SHAREHOLDER” FOR PURPOSES OF THIS AGREEMENT.


 


3.2          PUBLIC OFFERING; COMPANY TRANSFERS.  NOTWITHSTANDING THE FOREGOING,
THE PROVISIONS OF SECTION 2 SHALL NOT APPLY TO THE SALE OF ANY EQUITY SECURITIES
(A) TO THE PUBLIC IN A QUALIFIED IPO; OR (B) TO THE COMPANY, INCLUDING BUT NOT
LIMITED TO THE SALE TO THE COMPANY OF 15,970,750 ORDINARY SHARES FROM
SHAREHOLDERS AT AN AGGREGATE PURCHASE PRICE OF THIRTY FIVE MILLION UNITED STATES
DOLLARS (U.S.$35,000,000) AND A PURCHASE PRICE PER SHARE EQUAL TO THE PURCHASE
PRICE PER SHARE PAYABLE BY THE INVESTOR UNDER THE PURCHASE AGREEMENT (THE
“SPECIFIED REDEMPTION”).


 


3.3          PROHIBITED TRANSFERS.  NO EXISTING SHAREHOLDER SHALL EITHER
DIRECTLY OR INDIRECTLY, SELL, ASSIGN, MORTGAGE, TRANSFER, PLEDGE, CREATE A
SECURITY INTEREST IN OR LIEN UPON, ENCUMBER, GIVE, PLACE IN TRUST, HYPOTHECATE,
OR OTHERWISE IN ANY MANNER VOLUNTARILY OR INVOLUNTARILY DISPOSE OF, ANY OR ALL
OF ITS ORDINARY SHARES OR ANY OTHER EQUITY SECURITIES EXCEPT AND ONLY TO THE
EXTENT EXPRESSLY PERMITTED BY THE PROVISIONS OF SECTION 2, SECTIONS 3.1 AND 3.2,
SECTION 4 AND SECTION 5.

 

5

--------------------------------------------------------------------------------


 


SECTION 4.  PROHIBITED TRANSFERS; EFFECT OF BREACH.

 


4.1          PUT OPTION RIGHT.  IN THE EVENT A SHAREHOLDER (THE “BREACHING
SHAREHOLDER”) SHOULD SELL OR ATTEMPT TO SELL ANY EQUITY SECURITIES IN
CONTRAVENTION OF THE PROVISIONS OF SECTION 2 OF THIS AGREEMENT (A “PROHIBITED
TRANSFER”), THE OTHER SHAREHOLDERS (THE “NON-BREACHING SHAREHOLDERS”), IN
ADDITION TO SUCH OTHER REMEDIES AS MAY BE AVAILABLE AT LAW, IN EQUITY OR
HEREUNDER, SHALL HAVE THE PUT OPTION PROVIDED IN SECTION 4.2 BELOW, AND THE
BREACHING SHAREHOLDER WHO BREACHED OR ATTEMPTED TO BREACH SUCH PROVISIONS SHALL
BE BOUND BY THE APPLICABLE PROVISIONS OF SUCH OPTION.


 


4.2          PUT OPTION.  IN THE EVENT OF A PROHIBITED TRANSFER, THE
NON-BREACHING SHAREHOLDERS SHALL HAVE THE RIGHT TO SELL TO THE BREACHING
SHAREHOLDER THE NUMBER OF EQUITY SECURITIES EQUAL TO THE NUMBER OF EQUITY
SECURITIES THE NON-BREACHING SHAREHOLDERS WOULD HAVE BEEN ENTITLED TO TRANSFER
TO THE TRANSFEREE IN THE PROHIBITED TRANSFER HAD THE PROHIBITED TRANSFER UNDER
SECTION 2 HEREOF BEEN EFFECTED PURSUANT TO AND IN COMPLIANCE WITH THE TERMS
HEREOF.  SUCH SALE SHALL BE MADE ON THE FOLLOWING TERMS AND CONDITIONS:


 


(A)           THE PRICE PER SHARE AT WHICH THE EQUITY SECURITIES ARE TO BE SOLD
SHALL BE EQUAL TO THE GREATER OF (I)  THE PRICE PER SHARE PAID BY THE TRANSFEREE
IN THE PROHIBITED TRANSFER AND (II) THE CALL FAIR MARKET VALUE.  THE BREACHING
SHAREHOLDER SHALL ALSO REIMBURSE THE NON-BREACHING SHAREHOLDERS FOR ANY AND ALL
FEES AND EXPENSES, INCLUDING LEGAL FEES AND EXPENSES, INCURRED PURSUANT TO THE
EXERCISE OR THE ATTEMPTED EXERCISE OF THE NON-BREACHING SHAREHOLDERS’ RIGHTS
UNDER SECTION 2;


 


(B)           WITHIN NINETY (90) DAYS AFTER THE LATER OF THE DATES ON WHICH THE
NON-BREACHING SHAREHOLDERS (I) RECEIVED NOTICE OF THE PROHIBITED TRANSFER OR
(II) OTHERWISE BECAME AWARE OF THE PROHIBITED TRANSFER, THE NON-BREACHING
SHAREHOLDERS SHALL, IF EXERCISING THE OPTION CREATED HEREBY, DELIVER TO THE
BREACHING SHAREHOLDER THE CERTIFICATE OR CERTIFICATES REPRESENTING EQUITY
SECURITIES TO BE SOLD, EACH CERTIFICATE TO BE PROPERLY ENDORSED FOR TRANSFER;


 


(C)           THE BREACHING SHAREHOLDER SHALL, UPON RECEIPT OF THE CERTIFICATE
OR CERTIFICATES FOR THE EQUITY SECURITIES TO BE SOLD BY THE NON-BREACHING
SHAREHOLDERS, PURSUANT TO THIS SECTION 4.2, PAY THE AGGREGATE PURCHASE PRICE
THEREFOR AND THE AMOUNT OF REIMBURSABLE FEES AND EXPENSES, AS SPECIFIED IN
SECTION 4.2(A), IN CASH OR BY OTHER MEANS ACCEPTABLE TO THE NON-BREACHING
SHAREHOLDERS; AND


 


(D)           NOTWITHSTANDING THE FOREGOING, ANY ATTEMPT BY A BREACHING
SHAREHOLDER TO TRANSFER EQUITY SECURITIES IN VIOLATION OF SECTIONS 2 OR 3 HEREOF
SHALL BE VOID, AND THE COMPANY AGREES THAT IT WILL NOT EFFECT SUCH A TRANSFER
NOR WILL IT TREAT ANY ALLEGED TRANSFEREE AS THE HOLDER OF SUCH EQUITY SECURITIES
WITHOUT THE WRITTEN CONSENT OF THE NON-BREACHING SHAREHOLDERS.  THE EXERCISE OF
ANY NON-BREACHING SHAREHOLDER’S RIGHTS UNDER THE PROVISIONS OF THIS SECTION 4.2
SHALL NOT BE DEEMED TO BE CONSENT TO OR RATIFICATION OF A VIOLATION OF SECTION 2
HEREOF.


 


SECTION 5.  PUT AND CALL OPTION.


 


5.1          PUT OPTION.  IN THE EVENT THAT THE COMPANY HAS NOT CONSUMMATED A
QUALIFIED IPO PRIOR TO THE THIRD ANNIVERSARY OF THE DATE OF THIS AGREEMENT, THE
INVESTOR HEREBY GRANTS TO THE EXISTING SHAREHOLDERS THE RIGHT AND OPTION (THE
“PUT OPTION”), EXERCISABLE AT ANY TIME DURING THE

 

6

--------------------------------------------------------------------------------


 


EIGHTEEN (18) MONTH PERIOD IMMEDIATELY FOLLOWING THE THIRD ANNIVERSARY OF THE
DATE OF THIS AGREEMENT (THE “EXERCISE PERIOD”), TO CAUSE THE INVESTOR TO
PURCHASE ALL, BUT NOT LESS THAN ALL, OF EACH AND EVERY EXISTING SHAREHOLDER’S
ORDINARY SHARES (THE “PUT OPTION SHARES”) FOR THE PUT FAIR MARKET VALUE.


 


5.2          EXERCISE OF PUT OPTION.  THE PUT OPTION MUST BE EXERCISED BY EACH
AND EVERY EXISTING SHAREHOLDER, IF AT ALL, DURING THE EXERCISE PERIOD ONLY BY
THE DELIVERY DURING THE EXERCISE PERIOD OF A WRITTEN NOTICE, SIGNED BY ALL OF
THE EXISTING SHAREHOLDERS, TO THE COMPANY AND THE INVESTOR (THE “PUT OPTION
NOTICE”) SPECIFYING THE (I) EXERCISE OF THE PUT OPTION, (II) THE PUT FAIR MARKET
VALUE AND (III) THE PROPOSED DELIVERY DATE OF THE PUT OPTION SHARES WHICH SHALL
BE AT LEAST TWENTY (20) DAYS FROM THE DATE OF THE PUT OPTION NOTICE (THE “PUT
OPTION CLOSING DATE”).  IN THE EVENT THE PUT OPTION IS NOT EXERCISED DURING THE
EXERCISE PERIOD IN ACCORDANCE WITH THE TERMS HEREOF, THE PUT OPTION SHALL
AUTOMATICALLY EXPIRE AND BE OF NO FORCE OR EFFECT.


 


5.3          PUT OPTION CLOSING.  UPON THE EXISTING SHAREHOLDERS’ ELECTION TO
EXERCISE THE PUT OPTION, ON THE PUT OPTION CLOSING DATE EACH EXISTING
SHAREHOLDER SHALL DELIVER (A) THE SHARE CERTIFICATE OR CERTIFICATES AND A DULY
EXECUTED STOCK POWER IN FAVOR OF THE INVESTOR OR ITS DESIGNEE REPRESENTING THE
PUT OPTION SHARES TO THE INVESTOR AND (B) A DULY EXECUTED ORDINARY SHARES
PURCHASE AGREEMENT IN SUBSTANTIALLY THE FORM OF THE PURCHASE AGREEMENT (THE “PUT
PURCHASE AGREEMENT”), CONTAINING, AMONG OTHER THINGS, (I) REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND THE INVESTOR WHICH SHALL SPEAK ON AND AS OF THE
DATE OF SIGNING AND CLOSING OF SUCH TRANSACTION AND SHALL IN OTHER RESPECTS BE
IDENTICAL TO THE REPRESENTATIONS AND WARRANTIES PROVIDED IN SECTION 2 OF THE
PURCHASE AGREEMENT AND REPRESENTATIONS AND WARRANTIES PROVIDING THAT UPON
DELIVERY OF THE PUT OPTION SHARES THE INVESTOR SHALL ACQUIRE GOOD, VALID AND
MARKETABLE TITLE TO THE PUT OPTION SHARES FREE AND CLEAR OF ANY LIENS, CLAIMS OR
ENCUMBRANCES IMPOSED BY ANY ACTION OR OMISSION OF THE EXISTING SHAREHOLDERS OR
THE COMPANY, PROVIDED, HOWEVER, THAT (X) THE SCHEDULE OF EXCEPTIONS THERETO
SHALL BE UPDATED TO REFLECT THE THEN-CURRENT SITUATION OF THE COMPANY AND ITS
SUBSIDIARIES, AND (Y) THE FINANCIAL INFORMATION SHALL REFLECT THE TWO MOST
RECENT FISCAL YEARS PLUS THE MOST RECENT PRACTICABLE INTERIM PERIOD, (II)
AGREEMENTS AND INDEMNITIES OF THE COMPANY, THE EXISTING SHAREHOLDERS AND THE
INVESTOR IDENTICAL TO THOSE PROVIDED IN SECTIONS 6 AND 7 OF THE PURCHASE
AGREEMENT AND (III) COVENANTS PROHIBITING THE EXISTING SHAREHOLDERS AND THEIR
AFFILIATES FROM DIRECTLY OR INDIRECTLY (X) COMPETING IN OR INTO THE PEOPLES
REPUBLIC OF CHINA AND ANY OTHER COUNTRIES IN WHICH OR INTO WHICH THE COMPANY OR
ITS SUBSIDIARIES CONDUCTS BUSINESS OR (Y) SOLICITING, SERVICING OR HIRING ANY
THEN-CURRENT OR FORMER CLIENTS OR EMPLOYEES OF THE COMPANY OR ITS SUBSIDIARIES,
IN EACH CASE FOR A PERIOD OF TWENTY-FOUR (24) MONTHS FROM THE DATE OF THE
CLOSING OF THE PUT PURCHASE AGREEMENT AND (IV) CONFIDENTIALITY AGREEMENTS OF THE
EXISTING SHAREHOLDERS.  IT IS UNDERSTOOD AND AGREED THAT THE INVESTOR MAY BY
WRITTEN NOTICE TO THE COMPANY REFUSE TO CONSUMMATE THE PUT OPTION IN THE EVENT
THAT (A) THE INFORMATION REFLECTED IN THE SCHEDULE OF EXCEPTIONS TO THE PROPOSED
PUT PURCHASE AGREEMENT AS COMPARED TO THE SCHEDULE OF EXCEPTIONS ATTACHED TO THE
PURCHASE AGREEMENT MATERIALLY ADVERSELY AFFECTS THE VALUE OF THE COMPANY AND ITS
SUBSIDIARIES OR THE VALUE TO THE INVESTOR OF THE PROPOSED INVESTMENT, (B) THERE
EXISTS ANY SUIT, ACTION, PROCEEDING, LEGISLATION, RULING, ORDER OR INJUNCTION
(OR REASONABLE THREAT THEREOF) OR SET OF FACTS RESTRAINING OR PROHIBITING THE
CONSUMMATION OF THE TRANSACTIONS OR WHICH WOULD COMPEL THE INVESTOR TO DISPOSE
OF, DISCONTINUE OR MATERIALLY RESTRICT THE OPERATIONS OF A SIGNIFICANT PORTION
OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, INCLUDING BUT NOT LIMITED
TO ANY GOVERNMENTAL OR REGULATORY AUTHORITY PROHIBITION OR LIMITATION MATERIALLY
AFFECTING THE INVESTOR’S RIGHT TO OWN SHARES OF THE COMPANY OR ANY OF ITS DIRECT
OR

 

7

--------------------------------------------------------------------------------


 


INDIRECT SUBSIDIARIES, INCLUDING WITHOUT LIMITATION CHINA-HR.COM CORPORATION,
CHINA HR.COM (HONG KONG) LIMITED, ECAREER (SHANGHAI) LIMITED OR ECAREER (BEIJING
LIMITED), (C) THERE HAS BEEN A MATERIAL ADVERSE CHANGE IN THE ASSETS, CONDITION
(FINANCIAL OR OTHERWISE), OPERATING RESULTS, BUSINESS ACTIVITIES OR OPERATIONS
OF THE COMPANY AND ITS SUBSIDIARIES, OR (D) THE COMPANY OR ANY EXISTING
SHAREHOLDER HAVE BREACHED ONE OR MORE PROVISIONS OF THIS AGREEMENT AND SUCH
BREACHES, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY ADVERSELY AFFECT THE
VALUE OF THE COMPANY AND ITS SUBSIDIARIES OR THE VALUE TO THE INVESTOR OF THE
PROPOSED INVESTMENT.  THE EXERCISE OF THE INVESTOR’S RIGHTS UNDER THE
IMMEDIATELY PRECEDING SENTENCE IS SOMETIMES CALLED A “PUT REFUSAL”.  ANY
DISPUTES OVER WHETHER OR NOT THE PUT REFUSAL GROUNDS SET FORTH ABOVE HAVE BEEN
MET SHALL BE SUBMITTED TO BINDING ARBITRATION IN ACCORDANCE WITH SECTION 5.15
BELOW.  IF THE INVESTOR REFUSES TO OR FAILS TO PURCHASE THE PUT OPTION SHARES
FOR ANY REASON OTHER THAN A PUT REFUSAL (A “PUT BREACH”), INCLUDING, WITHOUT
LIMITATION, THE LACK OF FUNDS TO PAY THE PUT FAIR MARKET VALUE, THEN THE
EXISTING SHAREHOLDERS SHALL HAVE THE RIGHT AND OPTION TO PURCHASE AT [*] (THE
“REPURCHASE RIGHT”). IF THE EXISTING SHAREHOLDERS EXERCISE THE REPURCHASE RIGHT,
THEN THE REPURCHASE RIGHT SHALL BE THEIR SOLE AND EXCLUSIVE REMEDY ARISING OUT
OF OR IN CONNECTION WITH A PUT BREACH.  ON THE PUT OPTION CLOSING DATE, THE
INVESTOR SHALL CONCURRENTLY THEREWITH REMIT TO EACH SHAREHOLDER THE PUT FAIR
MARKET VALUE TO WHICH SUCH EXISTING SHAREHOLDER IS ENTITLED BY REASON OF ITS
EXERCISE OF THE PUT OPTION.  IN THE EVENT THE COMPANY IS UNABLE TO DELIVER THE
PUT PURCHASE AGREEMENT IN A FORM SATISFACTORY TO THE INVESTOR OR THE INVESTOR
HAS EXERCISED ITS RIGHT OF PUT REFUSAL, THEN THE INVESTOR SHALL HAVE NO FURTHER
OBLIGATION TO PURCHASE THE PUT OPTION SHARES AND THE OPTION CONTEMPLATED BY THIS
SECTION 5.3 SHALL AUTOMATICALLY EXPIRE AND BE OF NO FURTHER FORCE OR EFFECT. 
NOTWITHSTANDING THE FOREGOING, THE PUT OPTION CLOSING SHALL NOT OCCUR UNTIL THE
PUT FAIR MARKET VALUE IS CONCLUSIVELY DETERMINED.


 


5.4          COMPANY CALL OPTION.  IN THE EVENT THAT THE INVESTOR EXERCISES ITS
RIGHT OF PUT REFUSAL, THE INVESTOR HEREBY GRANTS TO THE COMPANY, THE RIGHT AND
OPTION (THE “COMPANY CALL OPTION”), EXERCISABLE AT ANY TIME AFTER THE DATE THE
INVESTOR EXERCISES ITS RIGHT OF PUT REFUSAL AND FOR A PERIOD OF THIRTY (30) DAYS
THEREAFTER (THE “COMPANY EXERCISE PERIOD”), TO ELECT TO PURCHASE FROM THE
INVESTOR, ALL, BUT NOT LESS THAN ALL, OF THE ORDINARY SHARES HELD BY THE
INVESTOR (THE “COMPANY OPTION SHARES”) FOR THE CALL FAIR MARKET VALUE.


 


5.5          EXERCISE OF COMPANY CALL OPTION.  THE COMPANY CALL OPTION MAY BE
EXERCISED BY THE COMPANY, IF AT ALL, DURING THE COMPANY EXERCISE PERIOD ONLY BY
THE DELIVERY DURING THE COMPANY EXERCISE PERIOD OF A WRITTEN NOTICE TO THE
INVESTOR (THE “COMPANY OPTION NOTICE”) SPECIFYING THE (I) EXERCISE OF THE
COMPANY CALL OPTION, (II) THE CALL FAIR MARKET VALUE AND (III) THE PROPOSED
DELIVERY DATE OF THE COMPANY OPTION SHARES WHICH SHALL BE AT LEAST TWENTY (20)
DAYS FROM THE DATE OF THE COMPANY OPTION NOTICE (THE “COMPANY OPTION CLOSING
DATE”).  IN THE EVENT THE COMPANY CALL OPTION IS NOT PROPERLY EXERCISED DURING
THE COMPANY EXERCISE PERIOD IN ACCORDANCE WITH THE TERMS HEREOF, THE COMPANY
CALL OPTION SHALL AUTOMATICALLY EXPIRE AND BE OF NO FORCE OR EFFECT AND THE
EXISTING SHAREHOLDERS SHALL BE ENTITLED TO THE EXISTING SHAREHOLDERS CALL OPTION
(AS HEREINAFTER DEFINED).


 


5.6          COMPANY CALL OPTION CLOSING.  UPON THE COMPANY’S ELECTION TO
EXERCISE THE COMPANY CALL OPTION, ON THE COMPANY OPTION CLOSING DATE THE
INVESTOR SHALL DELIVER A SHARE CERTIFICATE OR CERTIFICATES AND A DULY EXECUTED
STOCK POWER IN FAVOR OF THE COMPANY REPRESENTING

 

--------------------------------------------------------------------------------

* Confidential

 

8

--------------------------------------------------------------------------------


 


ITS COMPANY OPTION SHARES TO THE COMPANY AND THE COMPANY SHALL CONCURRENTLY
THEREWITH REMIT TO THE INVESTOR THE CALL FAIR MARKET VALUE TO WHICH THE INVESTOR
IS ENTITLED BY REASON OF THE COMPANY’S EXERCISE OF THE COMPANY CALL OPTION. 
UPON DELIVERY OF THE COMPANY OPTION SHARES TO THE COMPANY, THE COMPANY SHALL
ACQUIRE GOOD, VALID AND MARKETABLE TITLE TO THE COMPANY OPTION SHARES FREE AND
CLEAR OF ANY LIENS, CLAIMS OR ENCUMBRANCES IMPOSED BY ANY ACTION OR OMISSION OF
THE INVESTOR.


 


5.7          EXISTING SHAREHOLDER CALL OPTION.  IN THE EVENT THAT THE INVESTOR
EXERCISES ITS RIGHT OF PUT REFUSAL AND THE COMPANY DOES NOT PROPERLY EXERCISE
THE COMPANY CALL OPTION WITHIN THE COMPANY EXERCISE PERIOD, THE INVESTOR HEREBY
GRANTS TO EACH EXISTING SHAREHOLDER, THE RIGHT AND OPTION (THE “EXISTING
SHAREHOLDER CALL OPTION”), EXERCISABLE AT ANY TIME AFTER THE EXPIRATION OF THE
COMPANY EXERCISE PERIOD AND BEFORE THE DATE WHICH IS ONE HUNDRED TWENTY (120)
DAYS AFTER THE DATE THE INVESTOR EXERCISES ITS RIGHT OF PUT REFUSAL (THE
“EXISTING SHAREHOLDER EXERCISE PERIOD”), TO ELECT TO PURCHASE FROM THE INVESTOR
ON A PRO-RATA BASIS, ALL, BUT NOT LESS THAN ALL, OF THE ORDINARY SHARES HELD BY
THE INVESTOR (THE “EXISTING SHAREHOLDER OPTION SHARES”) FOR THE CALL FAIR MARKET
VALUE.


 


5.8          EXERCISE OF EXISTING SHAREHOLDER CALL OPTION.  THE EXISTING
SHAREHOLDER CALL OPTION MAY BE EXERCISED BY EACH AND EVERY EXISTING SHAREHOLDER,
IF AT ALL, DURING THE EXISTING SHAREHOLDER EXERCISE PERIOD ONLY BY THE DELIVERY
DURING THE EXISTING SHAREHOLDER EXERCISE PERIOD OF A WRITTEN NOTICE TO THE
INVESTOR (THE “EXISTING SHAREHOLDER OPTION NOTICE”) SPECIFYING THE (I) EXERCISE
OF THE EXISTING SHAREHOLDER CALL OPTION, (II) THE CALL FAIR MARKET VALUE AND
(III) THE PROPOSED DELIVERY DATE OF THE EXISTING SHAREHOLDER OPTION SHARES WHICH
SHALL BE AT LEAST TWENTY (20) DAYS AFTER THE DATE OF THE EXISTING SHAREHOLDER
OPTION NOTICE (THE “EXISTING SHAREHOLDER OPTION CLOSING DATE”).  IN THE EVENT
THE EXISTING SHAREHOLDER CALL OPTION IS NOT PROPERLY EXERCISED DURING THE
EXISTING SHAREHOLDER EXERCISE PERIOD IN ACCORDANCE WITH THE TERMS HEREOF, THE
EXISTING SHAREHOLDER CALL OPTION SHALL AUTOMATICALLY EXPIRE AND BE OF NO FORCE
OR EFFECT.


 


5.9          EXISTING SHAREHOLDER CALL OPTION CLOSING.  UPON THE EXISTING
SHAREHOLDERS’ ELECTION TO EXERCISE THE EXISTING SHAREHOLDER CALL OPTION, ON THE
EXISTING SHAREHOLDER OPTION CLOSING DATE THE INVESTOR SHALL DELIVER A SHARE
CERTIFICATE OR CERTIFICATES AND A DULY EXECUTED STOCK POWER IN FAVOR OF EACH OF
THE EXISTING SHAREHOLDERS REPRESENTING THEIR PRO-RATA PORTION EXISTING
SHAREHOLDER OPTION SHARES TO THE EXISTING SHAREHOLDERS AND EACH EXISTING
SHAREHOLDER SHALL CONCURRENTLY THEREWITH REMIT TO THE INVESTOR ITS PRO-RATA
PORTION OF THE CALL FAIR MARKET VALUE TO WHICH THE INVESTOR IS ENTITLED BY
REASON OF THE SHAREHOLDERS’ EXERCISE OF THE SHAREHOLDER CALL OPTION.  UPON
DELIVERY OF THE EXISTING SHAREHOLDER OPTION SHARES TO THE COMPANY, THE EXISTING
SHAREHOLDERS SHALL ACQUIRE GOOD, VALID AND MARKETABLE TITLE TO THE EXISTING
SHAREHOLDER OPTION SHARES FREE AND CLEAR OF ANY LIENS, CLAIMS OR ENCUMBRANCES
IMPOSED BY ANY ACTION OR OMISSION OF THE INVESTOR.


 


5.10        CALL OPTION.  THE EXISTING SHAREHOLDERS HEREBY GRANT TO THE INVESTOR
THE RIGHT AND OPTION (THE “CALL OPTION”), EXERCISABLE AT ANY TIME DURING THE
EXERCISE PERIOD, TO ELECT TO PURCHASE FROM THE EXISTING SHAREHOLDERS ALL, BUT
NOT LESS THAN ALL, OF THE COMPANY’S ISSUED AND OUTSTANDING ORDINARY SHARES OWNED
BY THE EXISTING SHAREHOLDERS (THE “CALL OPTION SHARES”) AT THE CALL FAIR MARKET
VALUE.

 

9

--------------------------------------------------------------------------------


 


5.11        EXERCISE OF CALL OPTION.  THE CALL OPTION MUST BE EXERCISED BY THE
INVESTOR, IF AT ALL, DURING THE EXERCISE PERIOD ONLY BY THE DELIVERY DURING THE
EXERCISE PERIOD OF A WRITTEN NOTICE TO THE COMPANY (THE “CALL OPTION NOTICE”)
SPECIFYING THE (I) EXERCISE OF THE CALL OPTION, (II) THE CALL FAIR MARKET VALUE
AND (III) THE PROPOSED DELIVERY DATE OF THE CALL OPTION SHARES WHICH SHALL BE AT
LEAST TWENTY (20) DAYS FROM THE DATE OF THE CALL OPTION NOTICE (THE “CALL OPTION
CLOSING DATE”).  IN THE EVENT THE CALL OPTION IS NOT PROPERLY EXERCISED DURING
THE EXERCISE PERIOD IN ACCORDANCE WITH THE TERMS HEREOF, THE CALL OPTION SHALL
AUTOMATICALLY EXPIRE AND BE OF NO FORCE OR EFFECT.


 


5.12        CALL OPTION CLOSING.  UPON THE INVESTOR’S ELECTION TO EXERCISE THE
CALL OPTION, ON THE CALL OPTION CLOSING DATE EACH EXISTING SHAREHOLDER SHALL
DELIVER (A) SHARE CERTIFICATE OR CERTIFICATES AND DULY EXECUTED STOCK POWERS IN
FAVOR OF THE INVESTOR OR ITS DESIGNEE REPRESENTING THE CALL OPTION SHARES TO THE
INVESTOR AND (B) A DULY EXECUTED ORDINARY SHARES PURCHASE AGREEMENT IN
SUBSTANTIALLY THE FORM OF THE PURCHASE AGREEMENT (THE “CALL PURCHASE
AGREEMENT”), CONTAINING, AMONG OTHER THINGS, (I) REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE INVESTOR WHICH SHALL SPEAK ON AND AS OF THE DATE OF
SIGNING AND CLOSING OF SUCH TRANSACTION AND SHALL IN OTHER RESPECTS BE IDENTICAL
TO THE REPRESENTATIONS AND WARRANTIES PROVIDED IN SECTION 2 OF THE PURCHASE
AGREEMENT AND REPRESENTATIONS AND WARRANTIES PROVIDING THAT UPON DELIVERY OF THE
CALL OPTION SHARES THE INVESTOR SHALL ACQUIRE GOOD, VALID AND MARKETABLE TITLE
TO THE CALL OPTION SHARES FREE AND CLEAR OF ANY LIENS, CLAIMS OR ENCUMBRANCES
IMPOSED BY ANY ACTION OR OMISSION OF THE EXISTING SHAREHOLDERS OR THE COMPANY,
PROVIDED, HOWEVER, THAT (X) THE SCHEDULE OF EXCEPTIONS THERETO SHALL BE UPDATED
TO REFLECT THE THEN-CURRENT SITUATION OF THE COMPANY AND ITS SUBSIDIARIES, AND
(Y) THE FINANCIAL INFORMATION SHALL REFLECT THE TWO MOST RECENT FISCAL YEARS
PLUS THE MOST RECENT PRACTICABLE INTERIM PERIOD, (II) AGREEMENTS AND INDEMNITIES
OF THE COMPANY, THE EXISTING SHAREHOLDERS AND THE INVESTOR IDENTICAL TO THOSE
PROVIDED IN SECTIONS 6 AND 7 OF THE PURCHASE AGREEMENT, AND (III) COVENANTS
PROHIBITING THE EXISTING SHAREHOLDERS AND THEIR AFFILIATES FROM DIRECTLY OR
INDIRECTLY (X) COMPETING IN OR INTO THE PEOPLES REPUBLIC OF CHINA AND ANY OTHER
COUNTRIES IN WHICH OR INTO WHICH THE COMPANY OR ITS SUBSIDIARIES CONDUCTS
BUSINESS OR (Y) SOLICITING, SERVICING OR HIRING ANY THEN-CURRENT OR FORMER
CLIENTS OR EMPLOYEES OF THE COMPANY OR ITS SUBSIDIARIES, IN EACH CASE FOR A
PERIOD OF TWENTY-FOUR (24) MONTHS FROM THE DATE OF THE CLOSING OF THE CALL
PURCHASE AGREEMENT AND (IV) CONFIDENTIALITY AGREEMENTS OF THE EXISTING
SHAREHOLDERS.  IT IS UNDERSTOOD AND AGREED THAT THE INVESTOR MAY BY WRITTEN
NOTICE TO THE COMPANY REFUSE TO CONSUMMATE THE CALL OPTION IN THE EVENT THAT (A)
THE INFORMATION REFLECTED IN THE SCHEDULE OF EXCEPTIONS TO THE PROPOSED CALL
PURCHASE AGREEMENT AS COMPARED TO THE SCHEDULE OF EXCEPTIONS ATTACHED TO THE
PURCHASE AGREEMENT MATERIALLY ADVERSELY AFFECTS THE VALUE OF THE COMPANY AND ITS
SUBSIDIARIES OR THE VALUE TO THE INVESTOR OF THE PROPOSED INVESTMENT, (B) THERE
EXISTS ANY SUIT, ACTION, PROCEEDING, LEGISLATION, RULING, ORDER OR INJUNCTION
(OR REASONABLE THREAT THEREOF) OR SET OF FACTS RESTRAINING OR PROHIBITING THE
CONSUMMATION OF THE TRANSACTIONS OR WHICH WOULD COMPEL THE INVESTOR TO DISPOSE
OF, DISCONTINUE OR MATERIALLY RESTRICT THE OPERATIONS OF A SIGNIFICANT PORTION
OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, INCLUDING BUT NOT LIMITED
TO ANY GOVERNMENTAL OR REGULATORY AUTHORITY PROHIBITION OR LIMITATION MATERIALLY
AFFECTING THE INVESTOR’S RIGHT TO OWN SHARES OF THE COMPANY OR ANY OF ITS DIRECT
OR INDIRECT SUBSIDIARIES, INCLUDING WITHOUT LIMITATION CHINA-HR.COM CORPORATION,
CHINA HR.COM (HONG KONG) LIMITED, ECAREER (SHANGHAI) LIMITED OR ECAREER (BEIJING
LIMITED), (C) THERE HAS BEEN A MATERIAL ADVERSE CHANGE IN THE ASSETS, CONDITION
(FINANCIAL OR OTHERWISE), OPERATING RESULTS, BUSINESS ACTIVITIES OR OPERATIONS
OF THE COMPANY AND ITS SUBSIDIARIES OR (D) THE COMPANY OR ANY EXISTING
SHAREHOLDER HAVE BREACHED ONE OR MORE PROVISIONS OF THIS AGREEMENT AND SUCH

 

10

--------------------------------------------------------------------------------


 


BREACHES, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY ADVERSELY AFFECT THE
VALUE OF THE COMPANY AND ITS SUBSIDIARIES OR THE VALUE TO THE INVESTOR OF THE
PROPOSED INVESTMENT.  THE EXERCISE OF THE INVESTOR’S RIGHTS UNDER THE
IMMEDIATELY PRECEDING SENTENCE IS SOMETIMES CALLED A “CALL REFUSAL”.  ANY
DISPUTES OVER WHETHER OR NOT THE CALL REFUSAL GROUNDS SET FORTH ABOVE HAVE BEEN
MET SHALL BE SUBMITTED TO BINDING ARBITRATION IN ACCORDANCE WITH SECTION 5.15
BELOW.  ON THE CALL OPTION CLOSING DATE, THE INVESTOR SHALL CONCURRENTLY
THEREWITH REMIT TO THE EXISTING SHAREHOLDERS THE CALL FAIR MARKET VALUE TO WHICH
THE EXISTING SHAREHOLDERS ARE ENTITLED BY REASON OF THE INVESTOR’S EXERCISE OF
THE CALL OPTION.  IN THE EVENT THE COMPANY IS UNABLE TO DELIVER THE CALL
PURCHASE AGREEMENT IN A FORM REASONABLY SATISFACTORY TO THE INVESTOR OR THE
INVESTOR HAS EXERCISED ITS RIGHT OF CALL REFUSAL, THEN THE INVESTOR SHALL HAVE
NO FURTHER OBLIGATION TO PURCHASE THE CALL OPTION SHARES.  NOTWITHSTANDING THE
FOREGOING, THE CALL OPTION CLOSING SHALL NOT OCCUR UNTIL THE CALL FAIR MARKET
VALUE IS CONCLUSIVELY DETERMINED.


 


5.13        PAYMENT OF PUT FAIR MARKET VALUE/CALL FAIR MARKET VALUE.  THE PUT
FAIR MARKET VALUE OR CALL FAIR MARKET VALUE, AS THE CASE MAY BE, PAYABLE TO THE
EXISTING SHAREHOLDERS BY THE INVESTOR UNDER ANY PROVISION OF THIS SECTION 5 MAY,
AT THE ELECTION OF THE INVESTOR, BE PAID IN A COMBINATION OF CASH AND
UNREGISTERED SHARES OF THE COMMON STOCK OF THE INVESTOR’S PARENT COMPANY,
MONSTER (“MONSTER SHARES”), PROVIDED THAT MONSTER SHARES SHALL CONSTITUTE NO
MORE THAN ONE-HALF (1/2) OF THE PUT FAIR MARKET VALUE OR CALL FAIR MARKET VALUE,
AS THE CASE MAY BE.  IN THE EVENT THE INVESTOR ELECTS TO DELIVER MONSTER SHARES,
SUCH MONSTER SHARES SHALL BE VALUED AT THE AVERAGE OF THE CLOSING PRICES PER
MONSTER SHARE AS REPORTED BY THE NASDAQ NATIONAL MARKET FOR EACH DAY IN THE TEN
(10) BUSINESS DAY PERIOD ENDING THREE (3) DAYS BEFORE THE APPLICABLE CLOSING
DATE AND ANY EXISTING SHAREHOLDER RECEIVING MONSTER SHARES SHALL BECOME PARTY TO
A REGISTRATION RIGHTS AGREEMENT WHICH SHALL PROVIDE, AMONG OTHER THINGS, FOR THE
FILING OF A REGISTRATION STATEMENT REGISTERING ANY MONSTER SHARES ISSUED HEREBY
WITHIN TEN (10) BUSINESS DAYS FROM THE PUT OPTION CLOSING DATE OR CALL OPTION
CLOSING DATE, AS THE CASE MAY BE, AND CUSTOMARY INDEMNIFICATION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF THE INVESTOR, ON
THE ONE HAND, OR THE EXISTING SHAREHOLDERS, ON THE OTHER HAND, IN THEIR
RESPECTIVE REASONABLE DISCRETION, OBJECT TO THE COMPUTATION OF THE CALL FAIR
MARKET VALUE OR THE PUT FAIR MARKET VALUE, AS THE CASE MAY BE, THE INVESTOR AND
THE EXISTING SHAREHOLDERS SHALL JOINTLY RETAIN A FIRM OF RECOGNIZED FINANCIAL
EXPERTS WHO SHALL BE INSTRUCTED TO CONCLUSIVELY ESTABLISH CALL FAIR MARKET VALUE
OR PUT FAIR MARKET VALUE, AS THE CASE MAY BE.  THE COSTS OF SUCH FINANCIAL
EXPERT SHALL BE PAID BY THE COMPANY AND THE DETERMINATION OF THE CALL FAIR
MARKET VALUE OR THE PUT FAIR MARKET VALUE BY SUCH FINANCIAL EXPERT SHALL BE
CONCLUSIVE.


 


5.14        CONFLICTING OPTION EXERCISES.  IN THE EVENT THAT BOTH THE PUT OPTION
NOTICE AND THE CALL OPTION NOTICE ARE PROVIDED IN ACCORDANCE WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED BY THE EARLIER OF SUCH NOTICES HAVE NOT YET
BEEN CONSUMMATED IN ACCORDANCE HEREWITH, THE PUT OPTION NOTICE SHALL PREVAIL
(IRRESPECTIVE OF THE ORDER IN WHICH THE COMPETING NOTICES HAVE BEEN GIVEN).


 


5.15        BINDING ARBITRATION.  IF ANY DISPUTE ARISES OVER WHETHER OR NOT THE
PUT REFUSAL OR CALL REFUSAL GROUNDS HAVE BEEN MET OR THE EXISTING SHAREHOLDERS
SEEK ANY REMEDY FOR A PUT BREACH OTHER THAN THE REPURCHASE RIGHT, INJUNCTIVE
RELIEF OR SPECIFIC PERFORMANCE, THE EXISTING SHAREHOLDERS SHALL PROVIDE WRITTEN
NOTICE OF THEIR OBJECTION OR INTENT TO PURSUE REMEDIES FOR A PUT BREACH OTHER
THAN THE REPURCHASE RIGHT TO THE INVESTOR NO LATER THAN THIRTY (30) DAYS AFTER
THE INVESTOR’S EXERCISE OF THE PUT REFUSAL, THE CALL REFUSAL OR THE OCCURRENCE
OF A PUT BREACH, AS THE

 

11

--------------------------------------------------------------------------------


 


CASE MAY BE.  PROMPTLY THEREAFTER, SUCH DISPUTE SHALL BE SUBMITTED TO BINDING
ARBITRATION AT HONG KONG INTERNATIONAL ARBITRATION CENTRE IN ACCORDANCE WITH THE
COMMERCIAL UNCITRAL ARBITRATION RULES THEN IN EFFECT (THE “UNCITRAL RULES”). 
THE ARBITRATION TRIBUNAL SHALL CONSIST OF THREE (3) ARBITRATORS EXPERIENCED IN
NEW YORK CORPORATE LAW AND MATTERS OF THIS NATURE WHO SHALL BE APPOINTED
ACCORDING THE UNCITRAL RULES.  THE LANGUAGE OF THE ARBITRATION SHALL BE ENGLISH.


 


SECTION 6.  LEGEND.


 


6.1          LEGEND.  EACH CERTIFICATE REPRESENTING EQUITY SECURITIES NOW OR
HEREAFTER OWNED BY ANY SHAREHOLDER, OR ISSUED TO ANY PERSON IN CONNECTION WITH A
TRANSFER FROM A SHAREHOLDER PURSUANT HERETO SHALL BE ENDORSED WITH THE FOLLOWING
LEGEND:


 

“THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
SHAREHOLDERS AGREEMENT BY AND AMONG THE COMPANY AND CERTAIN SHAREHOLDERS OF THE
COMPANY CONTAINING, AMONG OTHER THINGS CERTAIN AGREEMENTS TO VOTE SUCH
SECURITIES AS SPECIFIED IN SUCH AGREEMENT.  COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 


6.2          STOP ORDERS.  EACH SHAREHOLDER AGREES THAT THE COMPANY MAY INSTRUCT
ITS TRANSFER AGENT TO IMPOSE TRANSFER RESTRICTIONS ON THE SHARES REPRESENTED BY
CERTIFICATES BEARING THE LEGEND REFERRED TO IN SECTION 6.1 ABOVE TO ENFORCE THE
PROVISIONS OF THIS AGREEMENT AND THE COMPANY AGREES TO DO SO PROMPTLY.  THE
LEGEND SHALL BE REMOVED UPON TERMINATION OF THIS AGREEMENT.


 


SECTION 7.  AFFIRMATIVE COVENANTS OF THE COMPANY.


 

The Company hereby covenants and agrees as follows:

 


7.1          FINANCIAL INFORMATION.  THE COMPANY SHALL FURNISH THE FOLLOWING
REPORTS TO THE INVESTOR:


 


(A)           AS SOON AS PRACTICABLE AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANY, AND IN ANY EVENT WITHIN SIXTY (60) DAYS THEREAFTER, MANAGEMENT ACCOUNTS
FOR THE PRECEDING FISCAL YEAR PREPARED BY THE COMPANY IN ACCORDANCE WITH
INTERNATIONAL STANDARDS ON ACCOUNTING (“ISA”) CONSISTENTLY APPLIED AND SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR;


 


(B)           AS SOON AS PRACTICABLE AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANY, AND IN ANY EVENT WITHIN NINETY (90) DAYS THEREAFTER, A CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY, AS OF THE END OF SUCH
FISCAL YEAR AND THE RELATED CONSOLIDATED INCOME STATEMENT, CONSOLIDATED
STATEMENT IN CHANGES IN EQUITY AND CONSOLIDATED CASH FLOW STATEMENT FOR THE
FISCAL YEAR THEN ENDED, PREPARED IN ACCORDANCE WITH ISA CONSISTENTLY APPLIED AND
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
FISCAL YEAR, AND AUDITED AND

 

12

--------------------------------------------------------------------------------


 


CERTIFIED BY A FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
INTERNATIONAL STANDING SELECTED BY THE BOARD OF DIRECTORS OF THE COMPANY;


 


(C)           AS SOON AS PRACTICABLE AFTER THE END OF EACH OF THE FIRST THREE
FISCAL QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, AND IN ANY EVENT WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS, A
CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY AS OF THE
END OF SUCH QUARTER, AND THE RELATED CONSOLIDATED INCOME STATEMENT, CONSOLIDATED
STATEMENT IN CHANGES IN EQUITY AND CONSOLIDATED CASH FLOW STATEMENT OF THE
COMPANY AND ITS SUBSIDIARIES, IF ANY, FOR THE CURRENT FISCAL YEAR TO DATE,
UNAUDITED BUT PREPARED IN ACCORDANCE WITH ISA CONSISTENTLY APPLIED AND SETTING
FORTH IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIODS OF THE
PREVIOUS FISCAL YEAR, TOGETHER WITH A COMPARISON OF SUCH STATEMENTS TO THE
BUDGET (AS HEREIN DEFINED), SUBJECT TO CHANGES RESULTING FROM IMMATERIAL NORMAL
YEAR-END AUDIT ADJUSTMENTS, ALL IN REASONABLE DETAIL AND CERTIFIED BY THE
PRINCIPAL FINANCIAL OFFICER OF THE COMPANY; AND


 


(D)           AS SOON AS PRACTICABLE AFTER THE END OF EACH MONTH OF EACH FISCAL
YEAR OF THE COMPANY, AND IN ANY EVENT WITHIN TWENTY (20) DAYS AFTER THE END OF
EACH MONTH, A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES, IF
ANY, AS OF THE END OF SUCH MONTH, AND THE RELATED CONSOLIDATED INCOME STATEMENT,
CONSOLIDATED STATEMENT IN CHANGES IN EQUITY AND CONSOLIDATED CASH FLOW STATEMENT
OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY, AS OF THE END OF SUCH MONTH,
UNAUDITED BUT PREPARED IN ACCORDANCE WITH ISA CONSISTENTLY APPLIED AND SETTING
FORTH IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIODS OF THE
PREVIOUS FISCAL YEAR FOR THE MATERIAL BUSINESS UNITS, TOGETHER WITH A COMPARISON
OF SUCH STATEMENTS TO THE BUDGET, SUBJECT TO CHANGES RESULTING FROM IMMATERIAL
NORMAL YEAR-END AUDIT ADJUSTMENTS, ALL IN REASONABLE DETAIL AND CERTIFIED BY THE
PRINCIPAL FINANCIAL OFFICER OF THE COMPANY.


 

Notwithstanding anything to the contrary set forth above, each report delivered
pursuant to this Section 7.1 shall specifically (i) reconcile net income as
reported on the consolidated income statement according to ISA with net income
according to generally accepted accounting principles in the United States
(“GAAP”) and such reconciliation shall be provided to the Investor in a tabular
format with each material reconciling item described and quantified in
reasonable detail, and (ii) indicate the amount of each material variation
between the amount of any line item appearing in the consolidated balance sheet
prepared in according to ISA and the amount of any line item appearing on the
consolidated balance sheet prepared according to GAAP.

 


7.2          ADDITIONAL INFORMATION AND RIGHTS.


 


(A)           UPON NOTIFICATION BY THE INVESTOR, THE COMPANY SHALL PERMIT THE
INVESTOR TO VISIT AND INSPECT ANY OF THE PROPERTIES OF THE COMPANY AND ITS
SUBSIDIARIES, INCLUDING ITS BOOKS OF ACCOUNT AND OTHER RECORDS, INCLUDING
WITHOUT LIMITATION, CONTRACTS, AGREEMENTS AND ANY OTHER OBLIGATIONS ENFORCEABLE
AGAINST THE COMPANY OR ITS SUBSIDIARIES (AND MAKE COPIES THEREOF AND TAKE
EXTRACTS THEREFROM), AND TO DISCUSS ITS AFFAIRS, FINANCES AND ACCOUNTS WITH THE
OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES AND ITS INDEPENDENT PUBLIC
ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS THE INVESTOR MAY
REASONABLY REQUEST.

 

13

--------------------------------------------------------------------------------


 


(B)           THE COMPANY SHALL DELIVER TO THE INVESTOR ANNUALLY (AND IN ANY
EVENT NO LATER THAN THIRTY (30) DAYS BEFORE THE END OF EACH FISCAL YEAR) A
BUDGET AND BUSINESS PLAN OF THE COMPANY AND ITS SUBSIDIARIES FOR THE NEXT FISCAL
YEAR AND THE NEXT FIVE FISCAL YEARS (THE “BUDGET”), IN SUCH MANNER AND FORM AS
APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, INCLUDING THE INVESTOR
DIRECTORS (AS HEREINAFTER DEFINED), WHICH SHALL INCLUDE AT LEAST A PROJECTION OF
INCOME AND A PROJECTED CASH FLOW STATEMENT FOR EACH FISCAL QUARTER IN SUCH
FISCAL YEAR.  THE COMPANY WILL USE ITS BEST EFFORTS TO OPERATE WITHIN THE
BUDGET, AS APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, APPLICABLE TO EACH
RESPECTIVE FISCAL YEAR.  IT IS UNDERSTOOD THAT NO BUDGET NOR DEVIATION THEREFROM
SHALL BE OPERATIVE UNLESS IT IS AFFIRMATIVELY APPROVED BY AT LEAST ONE OF THE
INVESTOR DIRECTORS.


 


(C)           THE PROVISIONS OF SECTION 7.1 AND THIS SECTION 7.2 SHALL NOT BE IN
LIMITATION OF ANY RIGHTS WHICH THE INVESTOR MAY HAVE WITH RESPECT TO THE BOOKS
AND RECORDS OF THE COMPANY AND ITS SUBSIDIARIES, OR TO INSPECT THEIR PROPERTIES
OR DISCUSS THEIR AFFAIRS, FINANCES AND ACCOUNTS, UNDER APPLICABLE LAW.


 


(D)           THE INVESTOR HEREBY AGREES TO USE ALL PROPRIETARY AND CONFIDENTIAL
INFORMATION OBTAINED FROM THE COMPANY UNDER THIS SECTION 7 SOLELY IN CONNECTION
WITH ITS INVESTMENT IN THE COMPANY, TO HOLD IN CONFIDENCE AND TRUST AND NOT TO
MISUSE OR DISCLOSE ANY CONFIDENTIAL INFORMATION PROVIDED PURSUANT TO THIS
SECTION 7.


 


7.3          MEETINGS OF DIRECTORS.  THE COMPANY SHALL HOLD MEETINGS OF THE
COMPANY’S BOARD OF DIRECTORS NOT LESS THAN FOUR (4) TIMES A YEAR ON A QUARTERLY
BASIS, WHICH MAY BE HELD IN PERSON OR BY CONFERENCE TELEPHONE BY MEANS OF WHICH
ALL PERSONS PARTICIPATING IN THE MEETING CAN HEAR EACH OTHER.


 


7.4          EXPENSES OF DIRECTORS.  THE COMPANY SHALL PROMPTLY REIMBURSE IN
FULL, EACH DIRECTOR OF THE COMPANY WHO IS NOT AN EMPLOYEE OF THE COMPANY
ATTENDING A MEETING OF THE BOARD OF DIRECTORS OR ANY COMMITTEE FOR ALL OF HIS OR
HER REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN ATTENDING EACH MEETING OF THE
BOARD OF DIRECTORS OF THE COMPANY OR ANY COMMITTEE THEREOF.


 


7.5          PROMPT PAYMENT OF TAXES, ETC.  THE COMPANY WILL PROMPTLY PAY AND
DISCHARGE, OR CAUSE TO BE PAID AND DISCHARGED, WHEN DUE AND PAYABLE, ALL LAWFUL
TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON THE INCOME,
PROFITS, PROPERTY OR BUSINESS OF THE COMPANY OR ANY SUBSIDIARY; PROVIDED,
HOWEVER, THAT ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY NEED NOT BE PAID IF THE
VALIDITY THEREOF SHALL CURRENTLY BE CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND IF THE COMPANY SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE
RESERVES WITH RESPECT THERETO, AND PROVIDED, FURTHER, THAT THE COMPANY WILL PAY
ALL SUCH TAXES, ASSESSMENTS, CHARGES OR LEVIES FORTHWITH UPON THE COMMENCEMENT
OF PROCEEDINGS TO FORECLOSE ANY LIEN WHICH MAY HAVE ATTACHED AS SECURITY
THEREFOR.


 


7.6          TAX MATTERS.  UPON THE INVESTOR’S REQUEST, THE COMPANY SHALL
PROVIDE THE INVESTOR WITH SUCH INFORMATION AS IT SHALL REASONABLY REQUEST IN
CONNECTION WITH EACH OF THE INVESTOR’S AND/OR ITS AFFILIATES’ PREPARATION OF
THEIR RESPECTIVE TAX RETURNS OR TO MAKE ANY TAX ELECTION THAT MAY BE AVAILABLE
TO THE INVESTOR AND/OR ITS AFFILIATES.  NEITHER THE COMPANY NOR ANY

 

14

--------------------------------------------------------------------------------


 


OF ITS SUBSIDIARIES SHALL MAKE OR AGREE TO MAKE ANY ELECTION FOR ANY UNITED
STATES TAX PURPOSE WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTOR.


 


7.7          INSURANCE.  THE COMPANY WILL KEEP ITS ASSETS AND THOSE OF ITS
SUBSIDIARIES WHICH ARE OF AN INSURABLE CHARACTER INSURED BY FINANCIALLY SOUND
AND REPUTABLE INSURERS AGAINST LOSS OR DAMAGE BY FIRE, EXPLOSION OR OTHER RISKS
CUSTOMARILY INSURED AGAINST BY COMPANIES IN THE COMPANY’S LINE OF BUSINESS, IN
AMOUNTS SUFFICIENT TO PREVENT THE COMPANY OR ANY SUBSIDIARY FROM BECOMING A
CO-INSURER AND NOT IN ANY EVENT LESS THAN 100% OF THE INSURABLE VALUE OF THE
PROPERTY INSURED; AND THE COMPANY WILL MAINTAIN AND CAUSE ITS SUBSIDIARIES TO
MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, INSURANCE AGAINST OTHER
HAZARDS AND RISKS AND LIABILITY TO PERSONS AND PROPERTY TO THE EXTENT AND IN THE
MANNER CUSTOMARY FOR COMPANIES IN SIMILAR BUSINESSES SIMILARLY SITUATED AND TO
THE EXTENT AVAILABLE ON COMMERCIALLY REASONABLE TERMS.  IN ADDITION TO THE
FOREGOING, THE COMPANY SHALL OBTAIN AND MAINTAIN IN FULL FORCE AND EFFECT, FROM
FINANCIALLY SOUND AND REPUTABLE INSURERS, DIRECTORS AND OFFICERS INSURANCE IN A
MINIMUM AMOUNT DEEMED REASONABLE BY THE BOARD OF DIRECTORS FOR THE BENEFIT OF
EACH OF ITS DIRECTORS AND OFFICERS.


 


7.8          COMPLIANCE WITH CERTAIN REQUIREMENTS.  THE COMPANY AND ALL ITS
SUBSIDIARIES SHALL DULY OBSERVE AND CONFORM TO ALL REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES RELATING TO THE CONDUCT OF THEIR BUSINESSES OR THEIR PROPERTIES OR
ASSETS.  THE COMPANY WILL USE ITS BEST EFFORTS TO ENSURE THAT THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 2.11, 2.12, 2.19, 2.23,
2.25, 2.28 AND 2.30 OF THE PURCHASE AGREEMENT REMAIN TRUE, CORRECT AND COMPLETE
FROM AND AFTER THE DATE HEREOF ON EACH AND EVERY DAY DURING THE TERM OF THIS
AGREEMENT AS IF MADE ON AND AS OF EACH DAY DURING THE TERM HEREOF.  THE COMPANY
SHALL USE, AND CAUSE ITS SUBSIDIARIES TO USE, COMMERCIALLY REASONABLE EFFORTS TO
COMPLY WITH THE BEST INDUSTRY PRACTICES IN THE RESPECTIVE JURISDICTIONS WHERE IT
OR THEY DO BUSINESS.


 


7.9          MAINTENANCE OF CORPORATE EXISTENCE, ETC.  THE COMPANY AND ITS
SUBSIDIARIES SHALL MAINTAIN IN FULL FORCE AND EFFECT THEIR CORPORATE EXISTENCE,
PERMITS, RIGHTS AND FRANCHISES NECESSARY TO CONDUCT THEIR BUSINESS AND ALL
LICENSES AND OTHER RIGHTS TO USE PATENTS, PROCESSES, LICENSES, TRADEMARKS, TRADE
NAMES OR COPYRIGHTS OWNED OR POSSESSED BY IT OR ANY SUBSIDIARY NECESSARY TO
CONDUCT THEIR BUSINESS.


 


7.10        REGULATORY COMPLIANCE.  THE COMPANY WILL USE COMMERCIALLY REASONABLE
EFFORTS, AND WILL CAUSE ITS SUBSIDIARIES, INCLUDING WITHOUT LIMITATION,
CHINA-HR.COM CORPORATION, CHINA HR.COM (HONG KONG) LIMITED, ECAREER (BEIJING)
LIMITED, ECAREER (SHANGHAI) LIMITED, AND BEIJING YIJIAXIN (E-CHANNEL) ENTERPRISE
MANAGEMENT AND CONSULTANT CO. LTD. (“E-CHANNEL”) TO USE COMMERCIALLY REASONABLE
EFFORTS, TO OBTAIN OR MAINTAIN ALL SUCH LICENSES, PERMITS, CERTIFICATES AND
APPROVALS NECESSARY FOR OWNERSHIP AND OPERATION OF THEIR BUSINESS IN CHINA AS
SOON AS PRACTICABLE AFTER THE DATE OF THIS AGREEMENT AND THE COMPANY HEREBY
AGREES THAT THE INVESTOR SHALL HAVE THE RIGHT TO APPROVE ANY ARRANGEMENTS
RELATING TO THE RELATIONSHIP OF THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES WITH E-CHANNEL, INCLUDING WITHOUT LIMITATION, THE RIGHT TO APPROVE
ANY NEW SHAREHOLDER OR SHAREHOLDERS OF E-CHANNEL.


 


SECTION 8.  NEGATIVE COVENANTS OF THE COMPANY.


 

Without the prior written approval of a majority of the members of the Board of
Directors and at least one Investor Director, the Company will not take or
permit to occur, and the

 

15

--------------------------------------------------------------------------------


 

Shareholders will ensure that the Company does not take or permit to occur, any
of the actions set forth in this Section 8.

 


8.1          MANAGEMENT.


 


(A)           RECRUIT, HIRE OR DISMISS THE COMPANY’S CHIEF EXECUTIVE OFFICER OR
ANY EMPLOYEE OR OFFICER WHO SHALL BE ASSIGNED DUTIES OR RESPONSIBILITIES
SUBSTANTIALLY SIMILAR TO THOSE OF SUCH OFFICER; OR


 


(B)           RECRUIT, HIRE OR DISMISS ANY OF THE COMPANY’S CHIEF FINANCIAL
OFFICER OR CHIEF TECHNOLOGY OFFICER, OR ANY EMPLOYEE OR OFFICER WHO SHALL BE
ASSIGNED DUTIES OR RESPONSIBILITIES SUBSTANTIALLY SIMILAR TO THOSE OF SUCH
OFFICERS.


 


8.2          AFFILIATE TRANSACTIONS.  ENTER INTO, OR PERMIT ANY SUBSIDIARY TO
ENTER INTO, ANY TRANSACTION WITH ANY OF ITS AFFILIATES, EXCEPT FOR NORMAL
EMPLOYMENT ARRANGEMENTS AND BENEFIT PROGRAMS ON REASONABLE TERMS AND EXCEPT AS
APPROVED BY A MAJORITY OF THE MEMBERS OF THE BOARD WHO DO NOT HAVE AN INTEREST
IN ANY SUCH TRANSACTION; PROVIDED, HOWEVER, NOTHING IN THIS SECTION 8.2 SHALL BE
DEEMED TO PROHIBIT TRANSACTIONS BETWEEN THE COMPANY AND ITS SUBSIDIARIES OR
BETWEEN SUCH SUBSIDIARIES.


 


8.3          CAPITAL EXPENDITURES.  MAKE, OR PERMIT ANY SUBSIDIARY TO MAKE IN
ANY FISCAL YEAR, CAPITAL EXPENDITURES OR FINANCIAL COMMITMENTS (INCLUDING,
WITHOUT LIMITATION, PAYMENTS WITH RESPECT TO CAPITAL LEASES AS DETERMINED IN
ACCORDANCE WITH GAAP) EXCEEDING, IN THE AGGREGATE AND, ON A CONSOLIDATED BASIS,
U.S.$75,000, EXCEPT AS SET FORTH IN THE BUDGET.


 


8.4          EMPLOYEE BENEFIT PLAN.  CREATE OR CHANGE ANY MANAGEMENT OR EMPLOYEE
INCENTIVE PLAN, OR ANY SHARE PLAN, OPTION PLAN, OR OTHER AGREEMENT OR
UNDERSTANDING OR RIGHT TO PURCHASE CAPITAL SHARES OF THE COMPANY, INCLUDING BUT
NOT LIMITED TO EMPLOYEE OPTIONS.


 


8.5          SECURITY INTERESTS.  BECOME SUBJECT TO ANY MORTGAGE, PLEDGE, LIEN,
ENCUMBRANCE, CHARGE, RESTRICTION (INCLUDING WITHOUT LIMITATION RESTRICTIONS ON
TRANSFER) OR ANY OTHER SECURITY INTEREST ON ANY OF THE COMPANY’S OR ITS
SUBSIDIARIES INTELLECTUAL PROPERTY.


 


8.6          INDEBTEDNESS.  INCUR INDEBTEDNESS IN EXCESS OF U.S.$1,000,000 IN
THE AGGREGATE.


 


8.7          JOINT VENTURE.  ENTER INTO A STRATEGIC ACQUISITION, STRATEGIC
ALLIANCE, JOINT VENTURE OR ANY OTHER RELATIONSHIP IN A TRANSACTION OR
TRANSACTIONS WITH A THIRD PARTY.


 


8.8          DIVIDENDS; REDEMPTION.  PAY OR DECLARE ANY DIVIDEND OR MAKE ANY
DISTRIBUTION ON, REDEEM, PURCHASE OR OTHERWISE ACQUIRE ANY ORDINARY SHARES,
EXCEPT FOR THE SPECIFIED REDEMPTION.


 


8.9          ISSUANCE OF SECURITIES.  ISSUE OR ENTER INTO A CONTRACT TO ISSUE
ANY EQUITY SECURITIES.

 

16

--------------------------------------------------------------------------------


 


SECTION 9.  ANTI-DILUTION PROTECTION.


 


THE INVESTOR SHALL HAVE THE RIGHT AND OPTION TO PURCHASE UP TO ITS PRO RATA
SHARE OF NEW SECURITIES (AS DEFINED BELOW) WHICH THE COMPANY MAY, FROM TIME TO
TIME, PROPOSE TO SELL AND ISSUE TO ANY THIRD PARTY, ON THE SAME TERMS AND AT THE
SAME PRICE THAT THE COMPANY PROPOSES TO SELL AND ISSUE TO SUCH THIRD PARTY.  THE
INVESTOR’S PRO RATA SHARE, FOR PURPOSES OF THIS RIGHT, IS THE RATIO OF THE
NUMBER OF FULLY DILUTED ORDINARY SHARES OWNED BY THE INVESTOR IMMEDIATELY PRIOR
TO THE ISSUANCE OF NEW SECURITIES TO THE TOTAL NUMBER OF FULLY DILUTED ORDINARY
SHARES OUTSTANDING IMMEDIATELY PRIOR TO THE ISSUANCE OF NEW SECURITIES.  FOR THE
PURPOSES OF CLARITY, IT IS THE PARTIES INTENT THAT FROM AND AFTER THE CLOSING OF
THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT AND THE CONCURRENT
CLOSING OF THE SPECIFIED REDEMPTION, AND EXCEPT AS CONTEMPLATED BY SECTION 5 AND
SECTION 10.2 HEREOF, THE INVESTOR SHALL AT ALL TIMES DURING THE TERM OF THIS
AGREEMENT OWN 40% OF THE COMPANY’S FULLY DILUTED ORDINARY SHARES. THE REFERENCE
TO 40% IN THE IMMEDIATELY PRECEDING SENTENCE SHALL FROM TIME TO TIME
AUTOMATICALLY BE DEEMED INCREASED OR DECREASED, AS THE CASE MAY BE, AS A RESULT
OF INCREASES OR DECREASES IN THE INVESTOR’S PERCENTAGE OWNERSHIP RESULTING
DIRECTLY FROM THE INVESTOR’S EXERCISE OF ITS RIGHTS UNDER SECTIONS 2 OR 4.2
ABOVE. THIS RIGHT SHALL BE SUBJECT TO THE FOLLOWING PROVISIONS:


 


(A)           “NEW SECURITIES” SHALL MEAN ANY SHARE CAPITAL (INCLUDING ORDINARY
SHARES) OF THE COMPANY WHETHER NOW AUTHORIZED OR NOT, AND RIGHTS, OPTIONS OR
WARRANTS TO PURCHASE SUCH SHARE CAPITAL, AND SECURITIES OF ANY TYPE WHATSOEVER
THAT ARE, OR MAY BECOME, CONVERTIBLE INTO SHARE CAPITAL; PROVIDED THAT THE TERM
“NEW SECURITIES” DOES NOT INCLUDE: (I) SECURITIES PURCHASED OR ISSUED UNDER THE
PURCHASE AGREEMENT; (II) SECURITIES ISSUED IN A QUALIFIED IPO; (III) SECURITIES
ISSUED IN CONNECTION WITH ANY SHARE SPLIT OR SHARE DIVIDEND OF THE COMPANY AS A
RESULT OF WHICH THE OF RATIO OF THE NUMBER OF FULLY DILUTED ORDINARY SHARES
OWNED BY THE INVESTOR TO THE TOTAL NUMBER OF FULLY DILUTED ORDINARY SHARES
OUTSTANDING REMAINS UNCHANGED; AND (IV) SECURITIES ISSUED PURSUANT TO THE
CONVERSION OR EXERCISE OF CONVERTIBLE OR EXERCISABLE SECURITIES OR OPTIONS
ISSUED OR GRANTED AS OF THE DATE HEREOF UNDER THE COMPANY’S 2005 STOCK INCENTIVE
PLAN.


 


(B)           IN THE EVENT THE COMPANY PROPOSES TO UNDERTAKE AN ISSUANCE OF NEW
SECURITIES, IT SHALL GIVE THE INVESTOR WRITTEN NOTICE OF ITS INTENTION,
DESCRIBING THE TYPE OF NEW SECURITIES, THEIR PRICE AND THE GENERAL TERMS UPON
WHICH THE COMPANY PROPOSES TO ISSUE THE SAME.  IF THE INVESTOR ELECTS TO
EXERCISE ITS RIGHT TO ANTI-DILUTION PROTECTION UNDER THIS SECTION 9, THE
INVESTOR SHALL, WITHIN TWENTY (20) BUSINESS DAYS OF ITS RECEIPT OF THE NOTICE
FROM THE COMPANY, DELIVER A WRITTEN NOTICE TO THE COMPANY SETTING FORTH THE
NUMBER OF NEW SECURITIES IT WISHES TO PURCHASE FROM THE COMPANY AND THE
AGGREGATE PURCHASE PRICE.  THE COMPANY SHALL ISSUE TO THE INVESTOR ITS PRO RATA
SHARE OF THE NEW SECURITIES IN EXCHANGE FOR SUCH PURCHASE PRICE.


 


(C)           THE PROVISIONS OF THIS SECTION 9 SHALL NOT IN ANY WAY LIMIT THE
OTHER PROVISIONS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE PROVISIONS
OF SECTIONS 7 AND 8 HEREOF.

 


SECTION 10.  QUALIFIED IPO.


 


10.1        INVESTOR ASSISTANCE.  AT THE COMPANY’S REQUEST, THE INVESTOR SHALL
IN GOOD FAITH COOPERATE WITH THE COMPANY IN ORDER TO FACILITATE THE COMPANY’S
PLANS TO EFFECT A QUALIFIED IPO,

 

17

--------------------------------------------------------------------------------


 


AND IN CONNECTION WITH THE FOREGOING THE INVESTOR SHALL TAKE SUCH ACTIONS AS MAY
BE REASONABLY REQUESTED FROM TIME TO TIME BY THE COMPANY.  THE PARTIES
UNDERSTAND AND HEREBY AGREE THAT THE INVESTOR WILL NOT SELL ANY SHARES AS PART
OF A QUALIFIED IPO.


 


10.2        QUALIFIED IPO SHARES.  IN THE EVENT THE COMPANY CONSUMMATES A
QUALIFIED IPO PRIOR TO THE THIRD ANNIVERSARY OF THE DATE OF THIS AGREEMENT, AT
OR CONCURRENTLY WITH THE SALE OF THE COMPANY’S ORDINARY SHARES PURSUANT TO SUCH
QUALIFIED IPO, THE INVESTOR SHALL HAVE THE RIGHT TO ACQUIRE DIRECTLY FROM THE
COMPANY AT THE QUALIFIED IPO PRICE PER SHARE, AN INTEREST IN THE COMPANY WHICH
SUBSEQUENT TO THE CONSUMMATION OF ITS QUALIFIED IPO SHALL CONSTITUTE FIFTY-ONE
PERCENT (51%) OF THE COMPANY’S FULLY DILUTED ORDINARY SHARES AND SHALL ENTITLE
THE INVESTOR TO SEVENTY PERCENT (70%) OF THE VOTING POWER OF THE COMPANY’S FULLY
DILUTED ORDINARY SHARES.


 


SECTION 11.  BOARD OF DIRECTORS.


 


(A)           EACH OF THE PARTIES TO THIS AGREEMENT SHALL TAKE ALL ACTIONS
WITHIN THEIR RESPECTIVE POWER, INCLUDING BUT NOT LIMITED TO, THE VOTING OF ALL
SHARE CAPITAL OF THE COMPANY OWNED BY THEM, REQUIRED TO CAUSE NO LESS THAN FORTY
PERCENT (40%) OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD OF
DIRECTORS”) TO CONSIST OF REPRESENTATIVES DESIGNATED FROM TIME TO TIME BY THE
INVESTOR (THE “INVESTOR DIRECTORS”) AT ALL TIMES. THE REPRESENTATIVES INITIALLY
DESIGNATED TO THE BOARD OF DIRECTORS BY THE INVESTOR SHALL BE ANDREW J. MCKELVEY
AND TWO OTHER DIRECTORS TO BE DESIGNATED BY THE INVESTOR ON OR AFTER THE DATE OF
THIS AGREEMENT.  THE APPOINTMENT OF THE THREE REPRESENTATIVES OF THE INVESTOR
SHALL BE EFFECTIVE AS OF THE DATE OF THIS AGREEMENT OR, IF LATER, THE DATE OF
DESIGNATION BY THE INVESTOR.  NOTWITHSTANDING THE FOREGOING, AT NO TIME SHALL
THE INVESTOR DIRECTORS CONSTITUTE LESS THAN FORTY PERCENT (40%) OF THE MEMBERS
OF THE BOARD OF DIRECTORS, IN THE EVENT THE SIZE OF THE BOARD OF DIRECTORS IS
INCREASED OR DECREASED FROM TIME TO TIME.


 


(B)           IN THE EVENT ANY DIRECTOR ELECTED TO THE BOARD OF DIRECTORS AFTER
BEING DESIGNATED BY THE INVESTOR AS A CANDIDATE FOR MEMBERSHIP PURSUANT TO THIS
SECTION 11 DIES, RESIGNS, IS REMOVED OR OTHERWISE CEASES TO SERVE AS A MEMBER OF
THE BOARD OF DIRECTORS, THE COMPANY SHALL GIVE NOTICE THEREOF TO THE INVESTOR
AND THE INVESTOR SHALL PROMPTLY DESIGNATE A SUCCESSOR AND NOTIFY THE BOARD OF
DIRECTORS OF ITS SELECTION, AND THE BOARD OF DIRECTORS SHALL ACT PROMPTLY TO
FILL THE VACANCY WITH SUCH DESIGNEE IN ACCORDANCE WITH THIS SECTION 11, THE
COMPANY’S MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION.


 


(C)           EACH PARTY HERETO HEREBY AGREES TO CAST SUCH PARTY’S VOTES FOR, OR
GIVE SUCH PARTY’S WRITTEN CONSENT TO, THE REMOVAL OF A DESIGNEE OF THE INVESTOR
ON THE BOARD OF DIRECTORS AT ANY TIME UPON RECEIPT OF INSTRUCTIONS IN WRITING TO
SUCH EFFECT, SIGNED BY THE INVESTOR.


 


(D)           THE BOARD OF DIRECTORS OF THE COMPANY SHALL HAVE NO RIGHT TO FILL
ANY VACANCY ON THE BOARD FOR WHICH THE INVESTOR HAS THE RIGHT TO DESIGNATE A
CANDIDATE UNLESS SUCH VACANCY IS FILLED BY A DESIGNEE OF THE INVESTOR HAVING THE
RIGHT TO DESIGNATE SUCH DIRECTOR.


 


(E)           THE DIRECTORS OF THE COMPANY SHALL BE INSURED BY THE COMPANY AS
SET FORTH IN SECTION 7.8, THROUGH THE PURCHASE OF DIRECTOR’S LIABILITY INSURANCE
IN SUCH AMOUNT AS IS DETERMINED BY THE BOARD OF DIRECTORS, AND SHALL BE
INDEMNIFIED BY THE COMPANY TO THE FULLEST EXTENT PROVIDED UNDER APPLICABLE LAW.

 

18

--------------------------------------------------------------------------------


 


(F)            THE VOTING AGREEMENTS CONTAINED HEREIN ARE COUPLED WITH AN
INTEREST AND MAY NOT BE REVOKED DURING THE TERM OF THIS AGREEMENT.


 


SECTION 12.  NON-COMPETITION; CONFIDENTIALITY.


 


12.1        NON-COMPETITION.  (A)  EACH OF THE INVESTOR AND MONSTER AGREES THAT
FOR A PERIOD OF THREE (3) YEARS AFTER THE DATE HEREOF, IT AND ITS SUBSIDIARIES
WILL NOT ENGAGE, DIRECTLY OR INDIRECTLY, IN THE INTERNET JOB BOARD BUSINESS IN
OR INTO CHINA, IT BEING UNDERSTOOD, HOWEVER, THAT THE FOREGOING SHALL NOT IN ANY
WAY BE DEEMED TO PRECLUDE: (I) POSTING OF JOBS OR ACQUISITION OF RESUME
LICENSES, THE VIEWING OF JOBS OR POSTING OF RESUMES, OR USE OF ANY OTHER
SERVICES OR PRODUCTS BY PERSONS OR ENTITIES BASED IN CHINA ON ANY WEBSITES OF
MONSTER OR ITS SUBSIDIARIES NOT BASED IN OR TARGETED TO CHINA (EXCEPT AS
OTHERWISE PROVIDED IN (II) AND (III) BELOW; (II) ANY AND ALL CURRENT OR FUTURE
ACTIVITIES OF OR RELATING TO THE HONG KONG JOB BOARD OF MONSTER OR ITS
SUBSIDIARIES, CURRENTLY LOCATED AT WWW.MONSTER.COM.HK
<<HTTP://WWW.MONSTER.COM.HK>>, INCLUDING BUT NOT LIMITED TO POSTING OF JOBS OR
ACQUISITION OF RESUMES LICENSES, THE VIEWING OF JOBS OR POSTING OF RESUMES, OR
USE OF ANY OTHER SERVICES OR PRODUCTS BY PERSONS OR ENTITIES BASED IN CHINA,
WHETHER OR NOT SUCH SITE IS TARGETED TO CHINA (INCLUDING BUT NOT LIMITED TO
PROGRAMS SIMILAR TO THE “DESTINATION CHINA” PROGRAM CURRENTLY AVAILABLE THROUGH
<<HTTP://DESTINATIONCHINA.COMONSTER.COM.HK>>); AND (III) ANY AND ALL ACTIVITIES
RELATING TO THE RECRUITMENT ADVERTISING BUSINESS OF MONSTER AND ITS SUBSIDIARIES
INCLUDING, WITHOUT LIMITATION, THE PLACEMENT OF HELP WANTED ADVERTISEMENTS IN
NEWSPAPERS AND ONLINE JOB BOARDS OF THOSE WHO MAY BE COMPETITORS OF THE COMPANY,
WHETHER OR NOT SUCH BUSINESSES ARE LOCATED IN OR TARGETED TO CHINA, IT BEING
UNDERSTOOD THAT THE RECRUITMENT ADVERTISING BUSINESS OF MONSTER AND ITS
SUBSIDIARIES IS, AMONG OTHER THINGS, IN THE PROCESS OF APPLYING FOR
REPRESENTATIVE OFFICE STATUS IN SHANGHAI AND IS ANTICIPATED TO BE INVOLVED IN
THE DEVELOPMENT OF INTERACTIVE PRODUCTS AND ONLINE JOB BOARDS FOR CLIENTS WITHIN
CHINA AND ELSEWHERE.


 


(B)           EACH EXISTING SHAREHOLDER AGREES THAT FOR A PERIOD OF THREE (3)
YEARS AFTER THE DATE HEREOF, NEITHER IT NOR ANY OF ITS AFFILIATES WILL, DIRECTLY
OR INDIRECTLY, ENGAGE IN THE INTERNET JOB BOARD BUSINESS IN OR INTO CHINA.

 


(C)           NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 12.1 SHALL PROHIBIT THE INVESTOR, MONSTER, THE EXISTING SHAREHOLDERS NOR
ANY OF THEIR RESPECTIVE AFFILIATES FROM OWNING NOT MORE THAN AN AGGREGATE OF
FIVE PERCENT (5%) OF ANY CLASS OF STOCK OF ANY COMPANY ENGAGED DIRECTLY OR
INDIRECTLY IN THE BUSINESS IN CHINA WHICH IS LISTED ON A NATIONAL SECURITIES
EXCHANGE OR TRADED IN THE OVER-THE-COUNTER MARKET. THE INVESTOR, MONSTER AND
EACH EXISTING SHAREHOLDER ACKNOWLEDGES THAT THE RESTRICTIONS SET FORTH HEREIN
ARE REASONABLE, VALID AND NECESSARY FOR THE PROTECTION OF THE LEGITIMATE
INTEREST OF THE COMPANY.


 


12.2        CONFIDENTIALITY.  THE COMPANY AND EACH EXISTING SHAREHOLDER AGREES
TO MAINTAIN THE CONFIDENTIALITY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE PURCHASE AGREEMENT AND NOT TO USE THE MONSTER NAME OR ANY
ABBREVIATION OR DERIVATION THEREOF OR HOLD ITSELF OUT AS HAVING AN AFFILIATION
WITH MONSTER, EXCEPT TO THE EXTENT OTHERWISE (I) REQUIRED BY LAW OR THE
REGULATIONS OF APPLICABLE SECURITIES EXCHANGES OR (II) CONSENTED TO BY THE
INVESTOR OR MONSTER.  IT IS UNDERSTOOD THAT A PRESS RELEASE AND CERTAIN OTHER
GENERAL PUBLIC DISCLOSURE IS INTENDED TO BE ISSUED AND MADE BY THE COMPANY IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY
THE PURCHASE AGREEMENT AND THAT SUCH PRESS RELEASE AND

 

19

--------------------------------------------------------------------------------


 


THE FORM AND CONTENT OF ANY SUCH GENERAL PUBLIC DISCLOSURE SHALL BE SUBJECT TO
THE PRIOR REVIEW AND PRIOR APPROVAL OF MONSTER.


 


SECTION 13.  MISCELLANEOUS.


 


13.1        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THAT STATE’S
CONFLICTS OF LAWS PRINCIPLES.


 


13.2        AMENDMENT.  ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED AND THE
OBSERVANCE THEREOF MAY BE WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE
AND EITHER RETROACTIVELY OR PROSPECTIVELY) ONLY BY THE WRITTEN CONSENT OF THE
COMPANY, THE INVESTOR, MONSTER AND THE HOLDERS OF A MAJORITY OF THE THEN
OUTSTANDING ORDINARY SHARES.


 


13.3        TERMINATION.  THE RIGHTS AND OBLIGATIONS SET FORTH IN SECTIONS 7.1
AND 7.2 SHALL TERMINATE UPON THE CLOSING OF A PUBLIC OFFERING BY THE COMPANY
WHICH RESULTS IN THE COMPANY BEING REQUIRED TO FILE PERIODIC REPORTS UNDER THE
EXCHANGE ACT.  EXCEPT FOR THOSE SET FORTH IN SECTIONS 12 AND 13.11, ALL OTHER
RIGHTS AND OBLIGATIONS ESTABLISHED IN THIS AGREEMENT SHALL TERMINATE UPON THE
EARLIEST OF (A) THE CLOSING OF A QUALIFIED IPO (SUBJECT TO CONCURRENT COMPLIANCE
WITH THE PROVISIONS OF SECTION 10.2 ABOVE), (B) THE CLOSING OF THE COMPANY’S
SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR THE ACQUISITION OF THE COMPANY
BY ANOTHER ENTITY BY MEANS OF A MERGER OR CONSOLIDATION RESULTING IN THE
EXCHANGE OF THE COMPANY’S OUTSTANDING SHARE CAPITAL FOR SECURITIES OR
CONSIDERATION ISSUED, OR CAUSED TO BE ISSUED, BY THE ACQUIRING ENTITY, ITS
SUBSIDIARY OR ANOTHER THIRD PARTY, PROVIDED THAT SUCH SALE HAS BEEN APPROVED BY
AT LEAST ONE INVESTOR DIRECTOR OR (C) THE CLOSING, IF ANY, OF THE OPTIONS
CONTEMPLATED BY SECTIONS 5.3, 5.6, 5.9 OR 5.12 HEREOF.


 


13.4        NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED BY UNITED STATES FIRST-CLASS
MAIL, POSTAGE PREPAID, SENT BY FACSIMILE OR DELIVERED BY A COURIER ADDRESSED
(A) IF TO A SHAREHOLDER, AS MAY BE INDICATED ON SCHEDULE A HERETO, OR AT SUCH
OTHER ADDRESS AS SUCH HOLDER OR PERMITTED ASSIGNEE SHALL HAVE FURNISHED TO THE
COMPANY IN WRITING, (B) IF TO THE INVESTOR, AT THE ADDRESS OR FACSIMILE NUMBER
INDICATED ON THE SIGNATURE PAGE HEREOF OR (C) IF TO THE COMPANY, AT THE ADDRESS
OR FACSIMILE NUMBER INDICATED FOR THE COMPANY ON THE SIGNATURE PAGE HEREOF.  ALL
SUCH NOTICES AND OTHER WRITTEN COMMUNICATIONS SHALL BE EFFECTIVE ON THE DATE OF
MAILING, THE TIME OF CONFIRMED FACSIMILE TRANSMISSION OR THE DATE OF DELIVERY IF
DELIVERED BY A COURIER, AS THE CASE MAY BE.  CHANGES OF ADDRESS, TELEPHONE OR
FACSIMILE NUMBERS MAY BE MADE BY NOTICES PROVIDED FOR HEREIN.


 


13.5        SEVERABILITY.  IN THE EVENT ONE OR MORE OF THE PROVISIONS OF THIS
AGREEMENT SHOULD, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
SHALL NOT AFFECT ANY OTHER PROVISIONS OF THIS AGREEMENT, AND THIS AGREEMENT
SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD
NEVER BEEN CONTAINED HEREIN.


 


13.6        COUNTERPARTS; ORIGINALS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS AND DELIVERED VIA FACSIMILE SIGNATURE, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT MAY BE

 

20

--------------------------------------------------------------------------------


 


EXECUTED OR DELIVERED BY TELECOPY OR FACSIMILE AND EXECUTION IN SUCH MANNER
SHALL CONSTITUTE AN ORIGINAL.


 


13.7        ENTIRE AGREEMENT; CONSENT; TERMINATION OF AGREEMENTS.  THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES RELATIVE TO THE
SPECIFIC SUBJECT MATTER HEREOF.  ANY PREVIOUS AGREEMENT AMONG THE PARTIES
RELATIVE TO THE SPECIFIC SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT. 
BY THEIR EXECUTION OF THIS AGREEMENT, THE PARTIES HERETO WHO WERE PARTIES TO THE
OLD AGREEMENTS ARE, WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND BY
THE PURCHASE AGREEMENT, WAIVING THEIR RIGHTS OF PARTICIPATION ARISING OUT OF,
AND GIVING SUCH CONSENT AS MAY OTHERWISE BE REQUIRED UNDER THE TERMS OF EACH OF
THE OLD AGREEMENTS.  BY THEIR EXECUTION OF THIS AGREEMENT, THE COMPANY AND THE
PARTIES HERETO WHO WERE PARTIES TO ANY OF THE OLD AGREEMENTS AGREE THAT THE
RIGHTS AND OBLIGATIONS SET FORTH IN EACH OF THE OLD AGREEMENTS ARE AUTOMATICALLY
TERMINATED AND OF NO FURTHER FORCE AND EFFECT AS OF THE DATE HEREOF.


 


13.8        FURTHER ASSURANCES.  THE PARTIES AGREE, FROM TIME TO TIME AND
WITHOUT FURTHER CONSIDERATION, TO EXECUTE AND DELIVER SUCH FURTHER DOCUMENTS AND
TAKE SUCH FURTHER ACTIONS AS REASONABLY MAY BE REQUIRED TO IMPLEMENT AND
EFFECTUATE THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.


 


13.9        SUCCESSORS AND ASSIGNS; SHAREHOLDERS.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, THIS AGREEMENT WILL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND THE SHAREHOLDERS AND THE
INVESTOR AND ANY SUBSEQUENT HOLDER OF ORDINARY SHARES AND THE RESPECTIVE
SUCCESSORS AND ASSIGNS OF EACH OF THEM, SO LONG AS THEY HOLD SUCH SHARES.  NONE
OF THE PROVISIONS HEREOF SHALL CREATE, OR BE CONSTRUED OR DEEMED TO CREATE, ANY
RIGHT TO EMPLOYMENT IN FAVOR OF ANY PERSON BY THE COMPANY.  THIS AGREEMENT IS
NOT INTENDED TO CREATE ANY THIRD PARTY BENEFICIARIES.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, ANY HOLDER OF ORDINARY SHARES MAY BECOME PARTY
TO THIS AGREEMENT IN SUCH CAPACITY BY EXECUTING AND DELIVERING A COUNTERPART
SIGNATURE PAGE TO THIS AGREEMENT AND IF ACCEPTED BY THE COMPANY AND THE INVESTOR
THROUGH DELIVERY OF THEIR RESPECTIVE SIGNATURE PAGES TO SUCH HOLDER, NO FURTHER
ACTION OR CONSENT SHALL BE REQUIRED BY ANY SHAREHOLDER.  ANY PERSON SO ADDED TO
THIS AGREEMENT SHALL BE LISTED ON SCHEDULE A HERETO AND SHALL THEREAFTER BE
DEEMED TO BE A SHAREHOLDER FOR ALL PURPOSES OF THIS AGREEMENT.  FOR THE PURPOSES
OF CLARITY, IT IS UNDERSTOOD AND AGREED THAT THE TERM “SHAREHOLDER” AS USED
HEREIN, DOES NOT INCLUDE OR REFER TO THE INVESTOR.


 


13.10      ATTORNEY FEES.  IN THE EVENT THAT ANY DISPUTE AMONG THE PARTIES TO
THIS AGREEMENT SHOULD RESULT IN LITIGATION, THE PREVAILING PARTY IN SUCH DISPUTE
SHALL BE ENTITLED TO RECOVER FROM THE LOSING PARTY ALL FEES, COSTS AND EXPENSES
OF ENFORCING ANY RIGHT OF SUCH PREVAILING PARTY UNDER OR WITH RESPECT TO THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, SUCH REASONABLE FEES AND EXPENSES OF
ATTORNEYS AND ACCOUNTANTS, WHICH SHALL INCLUDE, WITHOUT LIMITATION, ALL FEES,
COSTS AND EXPENSES OF APPEALS.


 


13.11      “MARKET STAND-OFF” AGREEMENT. EXCEPT AS OTHERWISE CONTEMPLATED BY OR
PERMITTED IN THIS AGREEMENT AND EXCEPT FOR TRANSFERS TO AFFILIATES, THE INVESTOR
AGREES THAT FROM THE DATE HEREOF UNTIL THE DATE WHICH IS 365 DAYS AFTER THE
EFFECTIVE DATE OF A REGISTRATION STATEMENT WHICH IS ACTUALLY UTILIZED IN
CONJUNCTION WITH A QUALIFIED IPO (THE “STAND-OFF PERIOD”), IT SHALL NOT SELL OR
OTHERWISE TRANSFER OR DISPOSE OF ANY ORDINARY SHARES OF THE COMPANY HELD BY THE
INVESTOR.  FURTHER, EXCEPT AS OTHERWISE CONTEMPLATED BY OR PERMITTED IN THIS
AGREEMENT, THE

 

21

--------------------------------------------------------------------------------


 


INVESTOR AGREES THAT DURING THE STAND-OFF PERIOD, THE INVESTOR WILL NOT PURCHASE
OR OTHERWISE ACQUIRE ADDITIONAL ORDINARY SHARES.  THE FOREGOING RESTRICTIONS
SHALL EXPIRE WITH RESPECT TO THE INVESTOR ON THE THIRD ANNIVERSARY OF THE DATE
OF THIS AGREEMENT IF THE COMPANY HAS NOT CONSUMMATED A QUALIFIED IPO PRIOR TO
SUCH DATE.  THE COMPANY MAY IMPOSE STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO
THE ORDINARY SHARES HELD BY THE INVESTOR SUBJECT TO THE FOREGOING RESTRICTION
UNTIL THE END OF THE STAND-OFF PERIOD.


 


13.12      SPECIFIC PERFORMANCE.  THE PARTIES HEREBY DECLARE THAT IT IS
IMPOSSIBLE TO MEASURE IN MONEY THE DAMAGES WHICH WILL ACCRUE TO A PARTY HERETO
BY REASON OF A FAILURE TO PERFORM ANY OF THE OBLIGATIONS UNDER THIS AGREEMENT. 
THEREFORE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES, ALL PARTIES HERETO
SHALL HAVE THE RIGHT TO SPECIFIC PERFORMANCE OF THE OBLIGATIONS OF THE OTHER
PARTIES UNDER THIS AGREEMENT, AND IF ANY PARTY HERETO SHALL INSTITUTE ANY ACTION
OR PROCEEDING TO ENFORCE THE PROVISIONS HEREOF, ANY PERSON (INCLUDING THE
COMPANY) AGAINST WHOM SUCH ACTION OR PROCEEDINGS IS BROUGHT HEREBY WAIVES THE
CLAIM OR DEFENSE THEREIN THAT SUCH PARTY HAS OR HAVE AN ADEQUATE REMEDY AT LAW,
AND SUCH PERSON SHALL NOT URGE IN ANY SUCH ACTION OR PROCEEDING THE CLAIM OR
DEFENSE THAT SUCH REMEDY AT LAW EXISTS.

 

22

--------------------------------------------------------------------------------


 

The foregoing Shareholders Agreement is hereby executed as of the date first
above written.

 

 

CHINA HR.COM HOLDINGS LTD.

 

 

 

 

 

By:

 

/s/ Xu Xin

 

 

Name:

(Kathy) Xu Xin

 

 

Title:

Chairperson of the Board

 

 

Address:

4/F, CITIC Buildings #2

 

 

 

19 Jianguomenwai Dajie

 

 

 

Chaoyang District

 

 

 

Beijing, China

 

 

Telephone:

 

 

Fax:

 

 

 

 

 

INVESTOR:

 

 

 

TMP WORLDWIDE LIMITED

 

 

 

By:

 

/s/ S.J.  Cooney

 

 

Name:

S.J. Cooney

 

 

Title:

Director

 

 

Address:

622 Third Avenue

 

 

 

New York, New York 10017

 

 

Telephone:  (212) 351-7000

 

 

Facsimile:  (917) 256-8526

 

--------------------------------------------------------------------------------


 

 

EXISTING SHAREHOLDERS:

 

 

 

 

 

E-CAREER HOLDINGS LTD.

 

 

 

By:

 

/s/ Xu Xin

 

Name:

(Kathy) Xu Xin

 

Title:

Director

 

 

 

 

 

GOOD CONNECTION ENTERPRISES LIMITED

 

 

 

By:

/s/ Jiexian Zhang

 

Name: (James) Jiexian Zhang

 

Title: Director

 

 

 

 

 

MACINTOSH ASSOCIATES LIMITED

 

 

 

By:

/s/ Wong Siu Kong

 

Name:  Wong Siu Kong

 

Title: Director

 

 

 

 

 

SURBITON INVESTMENTS LTD.

 

 

 

By:

/s/ Adrian Fu Hau Chak

 

Name:  Adrian Fu Hau Chak

 

Title: Director

 

 

 

 

 

FULL MOON RESOURCES LIMITED

 

 

 

By:

/s/ Leung Pak To

 

Name: (Francis) Leung Pak To

 

Title: Director

 

 

 

 

 

BEAUCHAMP INTERNATIONAL LIMITED

 

 

 

 

By:

/s/ Yip Shiu Kwong

 

Name:  (James) Yip Shiu Kwong

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

UNION ADVANCE GROUP LIMITED

 

 

 

By:

/s/ Zhang Jianguo

 

Name:  Zhang Jianguo

 

Title:    Director

 

 

 

 

 

GREAT STRATEGIES GROUP LIMITED

 

 

 

By:

/s/ Lu Xuebin

 

Name:  Lu Xuebin

 

Title:    Director

 

 

 

 

 

ALL UNITED CONSULTANTS GROUP
LIMITED

 

 

 

By:

/s/ Zhang Xiaowen

 

Name:  Zhang Xiaowen

 

Title:    Director

 

 

 

 

 

EMPIRE PEOPLE LIMITED

 

 

 

By:

/s/ Tang Shengping

 

Name:  Tang Shengping

 

Title:    Director

 

 

 

 

 

AS TO SECTIONS 5.13, 12 AND 13 ONLY:

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

By:

 

/s/ Myron Olesnyckyj

 

 

Name:

Myron Olesnckyj

 

 

Title:

Senior Vice President

 

 

Address:

622 Third Avenue

 

 

 

New York, New York 10017

 

 

Telephone: (212) 351-7000

 

 

Facsimile:  (917) 256-8526

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Existing Shareholders:

 

E-Career Holdings Ltd

Huntlaw Building

P.O. Box 2908

George Town

Grand Cayman

Cayman Islands

 

Good Connection Enterprises Limited

P.O. Box 957

Offshore Incorporations Centre

Road Town, Tortola

British Virgin Islands

 

Macintosh Associates Limited

P.O. Box 957

Offshore Incorporations Centre

Road Town, Tortola

British Virgin Islands

 

Surbiton Investments Limited

P.O. Box 71

Craigmuir Chambers

Road Town, Tortola

British Virgin Islands

 

Full Moon Resources Limited

P.O. Box 957

Offshore Incorporations Centre

Road Town, Tortola

British Virgin Islands

 

Beauchamp International Limited

P.O. Box 957

Offshore Incorporations Centre

Road Town, Tortola

British Virgin Islands

 

--------------------------------------------------------------------------------


 

Union Advance Group Limited

c/o China HR.com Holdings Ltd.

4/F, CITIC Buildings #2

19 Jianguomenwai Dajie

Chaoyang District

Beijing, China

 

Great Strategies Group Limited

c/o China HR.com Holdings Ltd.

4/F, CITIC Buildings #2

19 Jianguomenwai Dajie

Chaoyang District

Beijing, China

 

All United Consultants Limited

c/o China HR.com Holdings Ltd.

4/F, CITIC Buildings #2

19 Jianguomenwai Dajie

Chaoyang District

Beijing, China

 

Empire People Limited

c/o China HR.com Holdings Ltd.

4/F, CITIC Buildings #2

19 Jianguomenwai Dajie

Chaoyang District

Beijing, China

 

--------------------------------------------------------------------------------